                          HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY


                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE


 CITRIX SYSTEMS, INC.,
                                                           C.A. No. 1:18-cv-00588-LPS
                                 Plaintiff,

             v.
                                                          Public Version
 WORKSPOT, INC.

                                 Defendant.



                              DECLARATION OF MICHAEL G. STRAPP

       I, Michael G. Strapp, hereby declare as follows:

       1)         I am an attorney with the law firm of DLA Piper LLP (US) (“DLA Piper”),

counsel for Plaintiff Citrix Systems, Inc. (“Citrix”). I have personal knowledge of the facts set

forth in this declaration and, if called upon as a witness, I could and would testify to such facts

under oath. I make this declaration in support of Citrix’s Brief In Support of Its Emergency

Motion for Temporary Restraining Order and To Show Cause Why Workspot Should Not Be

Held In Contempt.

       2)         A true and accurate copy of the August 20, 2018 e-mail from Jennifer Rho to

counsel for DLA is attached hereto as Exhibit A.

       3)         A true and accurate copy of August 22, 2018 e-mail from Brian Biggs is attached

hereto as Exhibit B.

       4)         A true and accurate copy of August 24, 2018 e-mail from Jennifer Rho to counsel

for DLA is attached hereto as Exhibit C.

                                                  1

EAST\161203731.1
       5)




       6)




       7)      A true and accurate copy of the October 9, 2018, 11:07pm Guerilla Mail e-mail to

David Henshall is attached hereto as Exhibit F.

       8)      A true and accurate copy of the October 10, 2018, 11:00am Guerilla Mail e-mail

to David Henshall is attached hereto as Exhibit G.

       9)      A true and accurate copy of the October 10, 2018, 11:06am Guerilla Mail e-mail

to Juan Rivera is attached hereto as Exhibit H.

       10)     A true and accurate copy of the October 10, 2018, 1:56pm Guerilla Mail e-mail to

David Henshall is attached hereto as Exhibit I.

       11)     A true and accurate copy of the October 10, 2018, 8:23pm Guerilla Mail e-mail to

David Henshall is attached hereto as Exhibit J.

       12)     A true and accurate copy of the October 11, 2018, 3:04am Guerilla Mail e-mail to

Juan Rivera is attached hereto as Exhibit K.

       13)     A true and accurate copy of the October 11, 2018 post regarding Citrix on

TheLayoff.com is attached hereto as Exhibit L.

       14)     A true and accurate copy of the October 11, 2018 post purporting to be a

screenshot of an email between David Henshall and PJ Hough is attached hereto as Exhibit M.




                                                  2

EAST\161203731.1
       15)     A true and accurate copy of the October 11, 2018, 3:37pm Guerilla Mail e-mail to

David Henshall is attached hereto as Exhibit N.

       16)     A true and accurate copy of the October 11, 2018, 3:39pm Guerilla Mail e-mail to

Juan Rivera is attached hereto as Exhibit O.

       17)     According to addresses.com, “Puneet S. Chawla” has a home address in Fremont,

California. Attached as Exhibit P is a screenshot of the result of a search query entered in

addresses.com for “Puneet Chawla.”

       18)     According to Intellius.com, the website linked to by addresses.com to “find more

information,” the same “Puneet S. Chawla” worked at “Workspot, Inc.” and “Vmware,

Inc.” Attached as Exhibit Q is a screenshot of the result of that search query on Intellius.com.

       19)     A true and accurate copy of Puneet Chawla’s October 10, 2018 tweet referring to

Citrix as a “patent troll” is attached hereto as Exhibit R.

       20)     A true and accurate copy of the July 3, 2018 e-mail from Michael Strapp to Y.

Ernest Hsin is attached hereto as Exhibit S.

       21)     A true and accurate copy of July 5, 2018 e-mail from Y. Ernest Hsin to Michael

Strapp is attached hereto as Exhibit T.

       22)     A true and accurate copy of Puneet Chawla’s March 13, 2017 tweet to Juan

Rivera regarding Citrix blog posts is attached hereto as Exhibit U.

       23)     A true and accurate copy of Puneet Chawla’s March 13, 2017 tweet to Juan

Rivera regarding “cloud washing” is attached hereto as Exhibit V.

       24)     A true and accurate copy of Amitabh Sinha’s May 25, 2017 tweet to Juan Rivera

regarding crashing Citrix is attached hereto as Exhibit W.




                                                  3

EAST\161203731.1
25)



26)



27)



28)



29)
I declare under penalty of perjury that the foregoing is true and correct.



                                                                             /s/ Michael G. Strapp
                                                                                 Michael G. Strapp

                                                            Executed this 16th day of October 2018
                                                                          in Boston, Massachusetts




                                                  5

EAST\161203731.1
Race-Moore, Kara

From:                             Rho, Jennifer <JRho@gibsondunn.com>
Sent:                             Monday, August 20, 2018 4:45 PM
To:                               Biggs, Brian; Kraft, Denise; Strapp, Michael G.; Ghassab, Yasmin; Lange, Kris; Bifano,
                                  Larissa
Cc:                               POTTERANDERSON:Dave Moore; Palapura, Bindu; Lyon, H. Mark; Hsin, Y. Ernest; Andrea,
                                  Brian
Subject:                          Citrix Systems, Inc. v. Workspot, Inc. (C.A. No. 18-588-LPS)


[EXTERNAL MESSAGE]

Counsel,

Pursuant to section 11 of the Protective Order, we notify you that we have learned that certain Citrix information
produced as Highly Confidential under the Protective Order was inadvertently not redacted in a draft of the Preliminary
Injunction Opposition Brief provided to our client, and that we have used our best efforts to retrieve all copies of such
draft and/or ensure their destruction. Specifically, the following excerpts of a few provisions of the Microsoft-Citrix
license – and not a copy of the license itself – were inadvertently not redacted:




The draft was provided only to Amitabh Sinha and Puneet Chawla, both of whom, upon notice from counsel, have
destroyed the copy provided to them and confirmed that they did not provide the draft to anyone else. Mr. Sinha and
Mr. Chawla have both agreed to hold the information as highly confidential and will not share it with anyone else. We
have also provided them with the Protective Order for their review. Given the limited scope and nature of the
inadvertently-disclosed information at issue, we believe that Mr. Sinha and Mr. Chawla can each sign an
Acknowledgment and Agreement to be Bound by the Protective Order under the following terms: (1) their
Acknowledgment and Agreement to be Bound is limited to the inadvertently-disclosed license information; and (2)
section 7.2 of the Protective Order will not apply to them.

Please confirm that Mr. Sinha and Mr. Chawla may sign the Acknowledgment and Agreement to be Bound by the
Protective Order under these terms, and we will provide you with copies of their signed documents as soon as possible.

Best regards,
Jennifer



Jennifer J. Rho

                                                            1
GIBSON DUNN
Gibson, Dunn & Crutcher LLP
333 South Grand Avenue, Los Angeles, CA 90071-3197
Tel +1 213.229.7103 • Fax +1 213.229.6103
JRho@gibsondunn.com • www.gibsondunn.com




This message may contain confidential and privileged information. If it has been sent to you in error, please
reply to advise the sender of the error and then immediately delete this message.




                                                        2
Race-Moore, Kara

From:                             Biggs, Brian
Sent:                             Wednesday, August 22, 2018 9:55 PM
To:                               Rho, Jennifer; Kraft, Denise; Strapp, Michael G.; Ghassab, Yasmin; Lange, Kris; Bifano,
                                  Larissa
Cc:                               POTTERANDERSON:Dave Moore; Palapura, Bindu; Lyon, H. Mark; Hsin, Y. Ernest; Andrea,
                                  Brian
Subject:                          RE: Citrix Systems, Inc. v. Workspot, Inc. (C.A. No. 18-588-LPS)


Jennifer,

Thank you for bringing this to our attention, and we appreciate your compliance with the Protective Order. Please do
have Messrs. Sinha and Chawla sign the Acknowledgement and Agreement to Be Bound as required by Paragraph 11.

But both Messrs. Sinha and Chawla are bound by the parties’ agreed-to protective order, including the prosecution bar
in paragraph 7.2. The language is unequivocal: “Absent written consent from the Producing Party, any individual who
receives information designated “HIGHLY CONFIDENTIAL –
ATTORNEYS’ EYES ONLY” . . . shall not be involved in the prosecution of patents or patent applications relating to the
subject matter of the patents-in-suit.” Messrs. Sinha and Chawla received information designated Highly-Confidential-
AEO, so they are bound. Citrix does not consent to their being involved in patent prosecution, particularly given the
highly sensitive nature of the information shared and their executive-level positions at Workspot. There are surely
others at Workspot who can handle patent prosecution, as defined in the protective order, for the limited period of
time.

Moreover, since Messrs. Sinha and Chawla received highly sensitive competitive information regarding the relationship
between Citrix and Microsoft, Workspot, Mr. Sinha, and Mr. Chawla must stipulate to protect against the misuse of this
information. Messrs. Sinha and Chawla are competitive decision-makers, and by receiving the terms of Citrix’s
agreement with Microsoft, they now have an unfair competitive advantage in discussions with a key partner of both
Workspot and Citrix: Microsoft. And, as we have discussed in the context of the discovery dispute briefing, where
Workspot seeks to gain irrelevant, highly sensitive competitive information, “[i]t is very difficult for the human mind to
compartmentalize and selectively suppress information once learned, no matter how well-intentioned the effort may be
to do so.” In re Deutsche Bank Trust Co. Americas, 605 F.3d 1373, 1378 (Fed. Cir. 2010). Now that Messrs. Sinha and
Chawla have this highly-sensitive, competitive information about the relationship with Microsoft and Citrix, they should
not be permitted to engage with Microsoft on behalf of Workspot in any capacity for the pendency of this litigation. The
scope of the disclosure is irrelevant; they received highly sensitive, competitive information that Messrs. Sinha and
Chawla can use to Workspot’s benefit and Citrix’s detriment, despite any assurance they can make to the
contrary. Please confirm that Workspot, Mr. Sinha, and Mr. Chawla will agree, and we will prepare a draft stipulation.

Best regards,

Brian

From: Rho, Jennifer <JRho@gibsondunn.com>
Sent: Monday, August 20, 2018 4:45 PM
To: Biggs, Brian <Brian.Biggs@dlapiper.com>; Kraft, Denise <denise.kraft@dlapiper.com>; Strapp, Michael G.
<Michael.Strapp@dlapiper.com>; Ghassab, Yasmin <Yasmin.Ghassab@dlapiper.com>; Lange, Kris
<Kris.Lange@dlapiper.com>; Bifano, Larissa <Larissa.Bifano@dlapiper.com>
Cc: POTTERANDERSON:Dave Moore <dmoore@potteranderson.com>; Palapura, Bindu
<bpalapura@potteranderson.com>; Lyon, H. Mark <MLyon@gibsondunn.com>; Hsin, Y. Ernest
                                                            1
<EHsin@gibsondunn.com>; Andrea, Brian <BAndrea@gibsondunn.com>
Subject: Citrix Systems, Inc. v. Workspot, Inc. (C.A. No. 18-588-LPS)

[EXTERNAL MESSAGE]

Counsel,

Pursuant to section 11 of the Protective Order, we notify you that we have learned that certain Citrix information
produced as Highly Confidential under the Protective Order was inadvertently not redacted in a draft of the Preliminary
Injunction Opposition Brief provided to our client, and that we have used our best efforts to retrieve all copies of such
draft and/or ensure their destruction. Specifically, the following excerpts of a few provisions of the Microsoft-Citrix
license – and not a copy of the license itself – were inadvertently not redacted:




The draft was provided only to Amitabh Sinha and Puneet Chawla, both of whom, upon notice from counsel, have
destroyed the copy provided to them and confirmed that they did not provide the draft to anyone else. Mr. Sinha and
Mr. Chawla have both agreed to hold the information as highly confidential and will not share it with anyone else. We
have also provided them with the Protective Order for their review. Given the limited scope and nature of the
inadvertently-disclosed information at issue, we believe that Mr. Sinha and Mr. Chawla can each sign an
Acknowledgment and Agreement to be Bound by the Protective Order under the following terms: (1) their
Acknowledgment and Agreement to be Bound is limited to the inadvertently-disclosed license information; and (2)
section 7.2 of the Protective Order will not apply to them.

Please confirm that Mr. Sinha and Mr. Chawla may sign the Acknowledgment and Agreement to be Bound by the
Protective Order under these terms, and we will provide you with copies of their signed documents as soon as possible.

Best regards,
Jennifer



Jennifer J. Rho

GIBSON DUNN
Gibson, Dunn & Crutcher LLP
333 South Grand Avenue, Los Angeles, CA 90071-3197
Tel +1 213.229.7103 • Fax +1 213.229.6103
JRho@gibsondunn.com • www.gibsondunn.com




                                                            2
This message may contain confidential and privileged information. If it has been sent to you in error, please
reply to advise the sender of the error and then immediately delete this message.




                                                        3
Race-Moore, Kara

From:                              Rho, Jennifer <JRho@gibsondunn.com>
Sent:                              Friday, August 24, 2018 2:18 PM
To:                                Biggs, Brian; Kraft, Denise; Strapp, Michael G.; Ghassab, Yasmin; Lange, Kris; Bifano,
                                   Larissa
Cc:                                POTTERANDERSON:Dave Moore; Palapura, Bindu; Lyon, H. Mark; Hsin, Y. Ernest; Andrea,
                                   Brian
Subject:                           RE: Citrix Systems, Inc. v. Workspot, Inc. (C.A. No. 18-588-LPS)


[EXTERNAL MESSAGE]

Brian,

I write in response to your emails of August 22 and August 23. We are unavailable at the specified time on Monday, but
are available for a meet and confer anytime after 9am PT on Wednesday to discuss Citrix’s response to Interrogatory No.
6, Workspot’s document production, and Workspot’s inadvertent disclosure of information to Mr. Sinha and Mr. Chawla
– and the motion for modification of the Protective Order that Workspot intends to make in light of your response.

With respect to the last issue, as I explained in my email, Mr. Sinha and Mr. Chawla are willing to sign the
Acknowledgement of the Protective Order with the conditions set forth in my email. However, we disagree with your
contention that Mr. Sinha and Mr. Chawla should be subjected to the prosecution bar in light of the nature of the
information at issue, which addresses subject matter that is covered by a third party license and would not be
patentable by Workspot – and therefore would not affect the nature of what Workspot can patent. This was not
technical information – about either Citrix or Workspot’s products – that could be used by Workspot to draft patent
applications that target Citrix’s products as infringing Workspot’s patents. And it is such technical information that is the
subject of a patent prosecution bar, to avoid a scenario of increasing the likelihood of a patent reading on a product –
not licensing information.

Furthermore, as you are well aware, Workspot is a small company with few employees, and we disagree that others at
Workspot could handle patent prosecution for the length of the litigation - or discussions between Microsoft and
Workspot "in any capacity". We disagree that it is appropriate for Citrix to seek to leverage this inadvertent disclosure in
this manner, or that the terms of a license signed over 20 years ago would provide an unfair competitive advantage that
would justify the demand that Citrix is making. Indeed, much of the information at issue is essentially public already;
Microsoft, for example, published a press release that disclosed, among other information:




Accordingly, and in light of your position, as noted above, Workspot intends to move the Court for a modification of the
Protective Order with respect to Mr. Sinha and Mr. Chawla, to permit them to sign the Protective Order
Acknowledgment under the conditions set forth below.

Best regards,
                                                              1
Jennifer



Jennifer J. Rho

GIBSON DUNN
Gibson, Dunn & Crutcher LLP
333 South Grand Avenue, Los Angeles, CA 90071-3197
Tel +1 213.229.7103 • Fax +1 213.229.6103
JRho@gibsondunn.com • www.gibsondunn.com



From: Biggs, Brian <Brian.Biggs@dlapiper.com>
Sent: Wednesday, August 22, 2018 6:55 PM
To: Rho, Jennifer <JRho@gibsondunn.com>; Kraft, Denise <denise.kraft@dlapiper.com>; Strapp, Michael G.
<Michael.Strapp@dlapiper.com>; Ghassab, Yasmin <Yasmin.Ghassab@dlapiper.com>; Lange, Kris
<Kris.Lange@dlapiper.com>; Bifano, Larissa <Larissa.Bifano@dlapiper.com>
Cc: POTTERANDERSON:Dave Moore <dmoore@potteranderson.com>; Palapura, Bindu
<bpalapura@potteranderson.com>; Lyon, H. Mark <MLyon@gibsondunn.com>; Hsin, Y. Ernest
<EHsin@gibsondunn.com>; Andrea, Brian <BAndrea@gibsondunn.com>
Subject: RE: Citrix Systems, Inc. v. Workspot, Inc. (C.A. No. 18-588-LPS)

[External Email]
Jennifer,

Thank you for bringing this to our attention, and we appreciate your compliance with the Protective Order. Please do
have Messrs. Sinha and Chawla sign the Acknowledgement and Agreement to Be Bound as required by Paragraph 11.

But both Messrs. Sinha and Chawla are bound by the parties’ agreed-to protective order, including the prosecution bar
in paragraph 7.2. The language is unequivocal: “Absent written consent from the Producing Party, any individual who
receives information designated “HIGHLY CONFIDENTIAL –
ATTORNEYS’ EYES ONLY” . . . shall not be involved in the prosecution of patents or patent applications relating to the
subject matter of the patents-in-suit.” Messrs. Sinha and Chawla received information designated Highly-Confidential-
AEO, so they are bound. Citrix does not consent to their being involved in patent prosecution, particularly given the
highly sensitive nature of the information shared and their executive-level positions at Workspot. There are surely
others at Workspot who can handle patent prosecution, as defined in the protective order, for the limited period of
time.

Moreover, since Messrs. Sinha and Chawla received highly sensitive competitive information regarding the relationship
between Citrix and Microsoft, Workspot, Mr. Sinha, and Mr. Chawla must stipulate to protect against the misuse of this
information. Messrs. Sinha and Chawla are competitive decision-makers, and by receiving the terms of Citrix’s
agreement with Microsoft, they now have an unfair competitive advantage in discussions with a key partner of both
Workspot and Citrix: Microsoft. And, as we have discussed in the context of the discovery dispute briefing, where
Workspot seeks to gain irrelevant, highly sensitive competitive information, “[i]t is very difficult for the human mind to
compartmentalize and selectively suppress information once learned, no matter how well-intentioned the effort may be
to do so.” In re Deutsche Bank Trust Co. Americas, 605 F.3d 1373, 1378 (Fed. Cir. 2010). Now that Messrs. Sinha and
Chawla have this highly-sensitive, competitive information about the relationship with Microsoft and Citrix, they should
not be permitted to engage with Microsoft on behalf of Workspot in any capacity for the pendency of this litigation. The
scope of the disclosure is irrelevant; they received highly sensitive, competitive information that Messrs. Sinha and
Chawla can use to Workspot’s benefit and Citrix’s detriment, despite any assurance they can make to the
contrary. Please confirm that Workspot, Mr. Sinha, and Mr. Chawla will agree, and we will prepare a draft stipulation.

                                                            2
Best regards,

Brian

From: Rho, Jennifer <JRho@gibsondunn.com>
Sent: Monday, August 20, 2018 4:45 PM
To: Biggs, Brian <Brian.Biggs@dlapiper.com>; Kraft, Denise <denise.kraft@dlapiper.com>; Strapp, Michael G.
<Michael.Strapp@dlapiper.com>; Ghassab, Yasmin <Yasmin.Ghassab@dlapiper.com>; Lange, Kris
<Kris.Lange@dlapiper.com>; Bifano, Larissa <Larissa.Bifano@dlapiper.com>
Cc: POTTERANDERSON:Dave Moore <dmoore@potteranderson.com>; Palapura, Bindu
<bpalapura@potteranderson.com>; Lyon, H. Mark <MLyon@gibsondunn.com>; Hsin, Y. Ernest
<EHsin@gibsondunn.com>; Andrea, Brian <BAndrea@gibsondunn.com>
Subject: Citrix Systems, Inc. v. Workspot, Inc. (C.A. No. 18-588-LPS)

[EXTERNAL MESSAGE]

Counsel,

Pursuant to section 11 of the Protective Order, we notify you that we have learned that certain Citrix information
produced as Highly Confidential under the Protective Order was inadvertently not redacted in a draft of the Preliminary
Injunction Opposition Brief provided to our client, and that we have used our best efforts to retrieve all copies of such
draft and/or ensure their destruction. Specifically, the following excerpts of a few provisions of the Microsoft-Citrix
license – and not a copy of the license itself – were inadvertently not redacted:




The draft was provided only to Amitabh Sinha and Puneet Chawla, both of whom, upon notice from counsel, have
destroyed the copy provided to them and confirmed that they did not provide the draft to anyone else. Mr. Sinha and
Mr. Chawla have both agreed to hold the information as highly confidential and will not share it with anyone else. We
have also provided them with the Protective Order for their review. Given the limited scope and nature of the
inadvertently-disclosed information at issue, we believe that Mr. Sinha and Mr. Chawla can each sign an
Acknowledgment and Agreement to be Bound by the Protective Order under the following terms: (1) their
Acknowledgment and Agreement to be Bound is limited to the inadvertently-disclosed license information; and (2)
section 7.2 of the Protective Order will not apply to them.

Please confirm that Mr. Sinha and Mr. Chawla may sign the Acknowledgment and Agreement to be Bound by the
Protective Order under these terms, and we will provide you with copies of their signed documents as soon as possible.

Best regards,
Jennifer


                                                            3
Jennifer J. Rho

GIBSON DUNN
Gibson, Dunn & Crutcher LLP
333 South Grand Avenue, Los Angeles, CA 90071-3197
Tel +1 213.229.7103 • Fax +1 213.229.6103
JRho@gibsondunn.com • www.gibsondunn.com




This message may contain confidential and privileged information. If it has been sent to you in error, please
reply to advise the sender of the error and then immediately delete this message.

Please consider the environment before printing this email.

The information contained in this email may be confidential and/or legally privileged. It has been sent for the sole use of the intended
recipient(s). If the reader of this message is not an intended recipient, you are hereby notified that any unauthorized review, use, disclosure,
dissemination, distribution, or copying of this communication, or any of its contents, is strictly prohibited. If you have received this
communication in error, please reply to the sender and destroy all copies of the message. To contact us directly, send to
postmaster@dlapiper.com. Thank you.




                                                                        4
   EXHIBIT D

REDACTED IN ITS
   ENTIRETY
   EXHIBIT E

REDACTED IN ITS
   ENTIRETY
Race-Moore, Kara

From:                              fab9c0+2cmtfrp8rsv4@guerrillamail.com
Sent:                              Tuesday, October 09, 2018 11:07 PM
To:
Subject:                           Emails leaked to take revenge


What will happen to your career if your emails are leaked?

Emails to dheeraj at nutanix?
Emails to brad at Microsoft?
Emails to templeton to discuss internal issues?

You will get a thanksgiving present this year!




----
Sent using Guerrillamail.com
Block or report abuse: https://secure-
web.cisco.com/1pdbx1HBZCZVEYqqVchXc652IjOfk3NgmcSmBbC9gLkTJe2CyEmRrsZibuV9kbrPcAnjnZkdXOwgl75d_xZFr2
YGENs1lTCVNTxp-
HMqBSS5o4DiWkOajxFfIYfxNmIsgUUzVT6rUWNswQjzwVMGyqbsN3Wc7Ryoa6irTaea4cSNmF9F957jz_FB4Tl4-
0TCYNApkpFxcNAr1a8WCFOrvTLhJctJLJM193CEYEt1Uwm3WSAC6c5red6Q80x5LWXrUa5vqMqoAChzIyV2GLFUChQ/http
s%3A%2F%2Fwww.guerrillamail.com%2F%2Fabuse%2F%3Fa%3DZUBiDAlOS7Ebmwa1%252FHI%252FcR3TX8OInNRfyg%
253D%253D




                                                             1
Race-Moore, Kara

From:                               famtkf+5g76ils4mzc0mqeswqhvqk@guerrillamail.com
Sent:                               Wednesday, October 10, 2018 11:00 AM
To:
Subject:                           Patent trolls


https://www.zdnet.com/google-amp/article/microsoft-open-sources-its-entire-patent-portfolio

DH: your career will end in 2 months! Your emails are out in the dark web.

It’s coming out as a thanksgiving gift!




----
Sent using Guerrillamail.com
Block or report abuse: https://secure-web.cisco.com/1bWQh7vSxFfATLFvKfruFCGiyE-T4Cus-
ZpPZEHp3Cv8h1xYk2uOSLEZBEqsGy2sC1tsVOt8iTAZyLRro7GXvYXkX30uFm5uQB1vTPmb_ZqpTyf3Xh96rXkMKtZcJhCJkat1
LQl1ysVvScKqhsHB6Tk9nN_Ziy-7bB9TIsqgqznL_avjtwlFLeqBNboy2shVN-C4yWyKWOLSr9hNmeDKVgSO2x7X1-
vmO4CiCrx7jzytl7PoPSJtvDcBscDdjiC3x9NJtV1tWLsh9hbRIub5ydQ/https%3A%2F%2Fwww.guerrillamail.com%2F%2Fabu
se%2F%3Fa%3DZUBiDAlOS7Ebmwa1%252FHI%252FcR3TX8OInNRfyg%253D%253D




                                                           1
Race-Moore, Kara

From:                             famtkf+5g76ils4mzc0mqeswqhvqk@guerrillamail.com
Sent:                             Wednesday, October 10, 2018 11:05 AM
To:
Subject:                          Emails leaked


Citrix email thread discussing legal patent cases have been leaked




----
Sent using Guerrillamail.com
Block or report abuse: https://secure-
web.cisco.com/1Z2b6DIWg29H59Z3GDarw96fZUxNw2CpSsQMjVuez3YnHiLUFvNoR_FYoPqnhgCCEqjqbE_xHKdBxeNUt3li
pYQN_XNEpf-
r8OaSnXZAE0pCzHXoBNzjBfVMVce5aZQznfR5XLai4NL5gSysweYCnNuZIRslS31vEyFtMQu1rkuCWyUsl2pSC7iCCnm59jvak-
0pHL8-
vnG8q6jKtYmUTIWYF1Jg5HasMKGpXF4xmAJHI0dQ4Pj3wVSCsa3ZYzptM/https%3A%2F%2Fwww.guerrillamail.com%2F%
2Fabuse%2F%3Fa%3Da1R1C0MSSqIQmg%252BU83cLYB3fA8mf3w%253D%253D




                                                            1
Race-Moore, Kara

From:                           fann98+3gku7y2c5g23507f8w@guerrillamail.com
Sent:                           Wednesday, October 10, 2018 1:56 PM
To:
Subject:                        email leaks


Looks like some email conversations discussing Frame and Workspot got leaked. We are hearing rumors that
brianmadden.com is planning to publish those in the next month. VMware is helping push it.




----
Sent using Guerrillamail.com
Block or report abuse:
https://www.guerrillamail.com//abuse/?a=RUBiDAlOS7Ebmwa1%2FHI%2FcR3TX8OInNRfyg%3D%3D




                                                         1
Race-Moore, Kara

From:                       fatl1m+3doeneefgoww@guerrillamail.com
Sent:                       Wednesday, October 10, 2018 8:23 PM
To:
Subject:                    Sorry


Our emails have leaked.




----
Sent using Guerrillamail.com
Block or report abuse:
https://www.guerrillamail.com//abuse/?a=ZUBiDAlOS7Ebmwa1%2FHI%2FcR3TX8OInNRfyg%3D%3D




                                                  1
Race-Moore, Kara

From:                             fb02ji+2py3gfitiw@guerrillamail.com
Sent:                             Thursday, October 11, 2018 3:04 AM
To:
Subject:                          Cloud innovation


Do you track where you are getting new ideas from? Looks like you are copying everything these days. DaaS is also an
original idea?

You can work with legal but at the end you will have your face burried in shyt!




----
Sent using Guerrillamail.com
Block or report abuse: https://www.guerrillamail.com//abuse/?a=a1R1C0MSSqIQmg%2BU83cLYB3fA8mf3w%3D%3D




                                                            1
Race-Moore, Kara

From:                            fbc7af+rb2f4d097u7vxv@guerrillamail.com
Sent:                            Thursday, October 11, 2018 3:37 PM
To:
Subject:                         Emails leaked


You are done as the CEO. Look at this sample email!

https://pastebin.com/embed_js/TjvvNcZ8




----
Sent using Guerrillamail.com
Block or report abuse:
https://www.guerrillamail.com//abuse/?a=RUBiDAlOS7Ebmwa1%2FHI%2FcR3TX8OInNRfyg%3D%3D




                                                        1
Race-Moore, Kara

From:                         fbc7af+rb2f4d097u7vxv@guerrillamail.com
Sent:                         Thursday, October 11, 2018 3:39 PM
To:
Subject:                      Check this email


Ethical?
https://pastebin.com/embed_js/TjvvNcZ8




----
Sent using Guerrillamail.com
Block or report abuse: https://www.guerrillamail.com//abuse/?a=S1R1C0MSSqIQmg%2BU83cLYB3fA8mf3w%3D%3D




                                                     1
EXHIBIT P
0120324105                             67899
898
333968979 !99"#




$89

                                                                                                    68

  '()**+-./0120                                                                $89
                                                                               67899

                                                                                =9
>#6?789#6
                                                                                =9
 8#@8;
                                                                                9#68A9#
    =9
99B
C;67899
 8D9@8;
8;67899



                                         =9
E9
96$9
CA9$

   $89
   67899

     8D9867899

     =9
E9
9>#6?78A9$


   FG+1/GHG(IJ*2GGKL)MNGJO
     6
     7C@8
97;997





               99"#98?$59;$7#
7
$9$98
9#889#
8

9"99"#
               98
$59#8799$
88
#8799$
8??98#C9;89C
99

               A9$
8?#
8A9"7
978
979
9
9898857P9?
C;#9
878#9
               9$C98
78?8C
9$7$9#599C
9A"6995
=B





$%22"99"#2$9$92$7899
&#2#                                                                   024
0120324105                            67899
898
333968979 !99"#
                           '()*+-./+012+3345-./+016+7+80+-(49+1:);<4=+16+7+80+>==8+001?+3; 1@)*+A.;

                                                      -8)7.BC-43)BC1D+8E04F@+87)B+
                                    GHIIJKHIJL-+4;3+<499+B*MN9BO=PQP. >==8+00+0OB4E O>336)/(*06+0+87+=O






$%22"99"#2$9$92$7899
&#2#                                                              424
EXHIBIT Q
0120324105                                                                      67898786887
                                   lAz{ 9Ckl{ qA;|aIkolp;C{;| zkI{}
             ^2_                   8                          ~                               68   
             ,-./01/-3456378/94:--6;1.<5.=:>/-?8:6@;A
     OR8994:--6,e;1.<5.^_
     ABB/-33C=368/D                                                                                                          M8/N-BA6
     68                                                                                                              O*8
     (88E)                                                                                                            788
     F997E                                                                                                          P8
     78                                                                                                            Q7R8
                                                                                                                  (S9(
     G78)76H                                                                                                          P7
       a-661-T:78/?.6=8:84l--B8:94:--6,e;1.<5.
       T:6-5=43/-U8/63=:054B-38?-8/.558761-78558<=:V
         6W                                                                                F7)                             7
         XYZR[7                                                                         W7X\                             [8*
         99                                                                                 ]799^_                      H78
         99Q7E                                                                          (7W*                        `9X
         8W\                                                                            EF9                       H
         7                                                                                 S7XYZ7)
          a-6.I-U8/6
          b166U3cdd<<<e=:6-5=43e08?dU4/01.3-fdU-8U5-d-Dg<0?h?.Mi5,Mj=k=T<lNm<kn5;opq,,;T3T?rU0:lst?>6r,TuT5qvw?n5B;T3T?vUraI3rox1wMo=k=gtT=<


   l8661-/=V16U-/38:y,-./01.V.=:c
22787228268!99"#$%#&'(7)*'+                                        02#
0120324105     67o                                                        6789878K
                                                                                                  6887
                8                                                                                                          9
               poq79
                
               7:892(
                68                                                                       A-48.H

                                                                                                                                K89?7)78L?778
                                                                                                                                        J7*K89?778   (K

   ,-.-/0-23-./45677-829
               A/rEs376823-./45677-82                    uvwxz{|}~|xz                                                                                    A/rEs3
               4EFt68-9


                         ni
                                                         TUVWXYSZZ[\]^S_]WVPN]^                                                                  MNONPRNPS
                                                                `abcdefghfciejklam


  877978L)79;79;89788788798)7988978878L
  L8:9789;:679778L=6>+7798;997887897)797L7;77:97788:8
  78L8:)9;:6)7797=22L972>::8878L89


                                 87:7)78*8                ;<                       ?7:                   AB4CD6EE-.B-FG/BHI2
                                 7788                     =22882=2;>2789@>
22787228268!99"#$%#&'(7)*'+                                                                             42#
0120324105                       ,*-89*89)                   6789
                                                                                         87868
                                                                                                               8857
                                                                                                                          7
                                                                                                                              /12822
                                 8*6789              1228826 2
                                 9)*./                 83                       122787789*228 122.,*27872
                                 /0                                         12782                 2                                   122727872
                                                                              (741272               8-12,-2
                                                                                                              ,9:




22787228268!99"#$%#&'(7)*'+                                                                                      #2#
0120324105                                  67899
8

99

98

8
99
 
        `ab)             cab)(*d               ea*fgfh.*fa(d          c)dd.i)d
                                                                       T59>78F:J665>                                j/))*
                           &'())*,-./0.                                                           qa00a/
                           l234556789:;9
                F859>6=_2965466>=;;J4Lm<8=
                nH685[JLL5>6>=;;m
                  }.*)d.0al2965H9;=~5
                  BJ6>JrsHT89>5DJ;569>L565E[^296546H3J6[J6K;^MWBZ6<8t
                o@NOIpCQXG76WXQO
                     u


                  F:556^=3>>52;^
   &'()  ) * ,-.
   1234556789:;9
                 /0.                 YWXQOF:J665>
                                  Z[=36 \5;2B5465>
                   `.w
                     wxy.z.(.l89>
                                >F;
                                 ^59>[
                                     UH
                                      94 I>J]G7
                                        9{   97^6Q
                                                 2=Q;J7^
   <=>?@B=CD=34E5>94EBFG96         B==?J5H ZEHJ4_=
   <=>?H2=6            |52;^J4L6=l234556789:;9
   I5>H=49;@:96HJK=>LMEn=?44==>M::8
                                NOPO9Q6N^=3>\9;;=:5547=H63U5H8=3;E[5KKK
   P9R
      S4J65ET6965H
      :=>?H2=6K7=U
      V=J45EV345WXXO






22


9!"27899
!2

7201#10555$#3%5##0131    u                                                             020
Ghassab , Yasm in

Fro m :                                Strapp, Michael G.
Sent :                                 Tuesday, July 03, 2018 5:42 PM
To :                                   Hsin, Y. Ernest; POTTERANDERSON:Dave Moore
Cc:                                    Palapura, Bindu; OByrne, Stephanie E.; Lyon, H. Mark; Buroker, Brian M.; Andrea, Brian;
                                       Biggs, Brian; Kraft, Denise; Park, Larissa; Lange, Kris; Ghassab, Yasmin; Kresh, Joshua;
                                       Michaels, Megan; Souza, Mary Ann
Sub ject :                             RE: Citrix v. Workspot -- Initial Disclosure of Custodians and Search Terms for Email
                                       Production


Ernie,

Set out below is Citrix’s initial disclosure of 3 Citrix custodians and 5 search terms in connection with the parties’ email
collection and production.

Custodians
    1. Christopher Fleck
    2. Calvin Hsu
    3. Nabeel Youakim

Search Terms
    1. Workspot
    2. “Amitabh Sinha” OR “Brad Peterson” OR “Jimmy Chang” OR “Prasad Krothapalli” OR “Harry Labana”
    3. “Cloud Apps” OR “Cloud Desktops” OR “Cloud Workstations”
    4. “VDI 1.0” OR “VDI 2.0” OR “DaaS 1.0” OR “DaaS 2.0”
    5. ((“roll-out” OR install OR upgrade OR setup) within/ 3 time) within/ 25 Xen*)

We do not intend for these search terms to be case-sensitive.

Regards,

Michael

Mic h a e l Stra p p
P a rtne r
T +1 617.406.6031
F +1 617.406.6100
M +1 917.518.3828
E micha e l.s tra pp@dla pipe r.com




DLA P ipe r LLP (US )
33 Arch S tre e t, 26th Floor
Boston, Ma s s achus etts 02110-1447
Unite d S ta tes
www.dla pipe r.com


From: Hsin, Y. Ernest <EHsin@gibsondunn.com>
Sent: Tuesday, July 3, 2018 1:42 PM
To: Strapp, Michael G. <Michael.Strapp@dlapiper.com>; POTTERANDERSON:Dave Moore
                                                                 1
<dmoore@potteranderson.com>
Cc: Palapura, Bindu <bpalapura@potteranderson.com>; OByrne, Stephanie E. <sobyrne@potteranderson.com>; Lyon, H.
Mark <MLyon@gibsondunn.com>; Buroker, Brian M. <BBuroker@gibsondunn.com>; Andrea, Brian
<BAndrea@gibsondunn.com>; Biggs, Brian <Brian.Biggs@dlapiper.com>; Kraft, Denise <denise.kraft@dlapiper.com>;
Park, Larissa <Larissa.Park@dlapiper.com>; Lange, Kris <Kris.Lange@dlapiper.com>; Ghassab, Yasmin
<Yasmin.Ghassab@dlapiper.com>; Kresh, Joshua <Joshua.Kresh@dlapiper.com>; Michaels, Megan
<Megan.Michaels@dlapiper.com>; Souza, Mary Ann <MaryAnn.Souza@dlapiper.com>
Subject: RE: Citrix v. Workspot -- Request for Meet and Confer

[EXTERNAL MES S AGE]

Michael,

We will plan to proceed with the schedule set forth in your email this morning.

Regards,

Ernie




From: Strapp, Michael G. <Michael.Strapp@dlapiper.com>
Sent: Tuesday, July 3, 2018 4:39 AM
To: Hsin, Y. Ernest <EHsin@gibsondunn.com>; POTTERANDERSON:Dave Moore <dmoore@potteranderson.com>
Cc: Palapura, Bindu <bpalapura@potteranderson.com>; OByrne, Stephanie E. <sobyrne@potteranderson.com>; Lyon, H.
Mark <MLyon@gibsondunn.com>; Buroker, Brian M. <BBuroker@gibsondunn.com>; Andrea, Brian
<BAndrea@gibsondunn.com>; Biggs, Brian <Brian.Biggs@dlapiper.com>; Kraft, Denise <denise.kraft@dlapiper.com>;
Park, Larissa <Larissa.Park@dlapiper.com>; Lange, Kris <Kris.Lange@dlapiper.com>; Ghassab, Yasmin
<Yasmin.Ghassab@dlapiper.com>; Kresh, Joshua <Joshua.Kresh@dlapiper.com>; Michaels, Megan
<Megan.Michaels@dlapiper.com>; Souza, Mary Ann <MaryAnn.Souza@dlapiper.com>
Subject: RE: Citrix v. Workspot -- Request for Meet and Confer

Ernie,

We will plan to proceed with the following schedule regarding email production pending confirmation from Workspot:

         Today by 7 pm Eastern - Parties exchange 3 custodians and 5 search terms designed to capture emails
         responsive to other side’s discovery requests.
         Thursday, July 5 by 7 pm Eastern - Parties exchange 2 additional custodians and 2 additional search terms that
         the other side will also need to use when searching emails.
         Monday, July 9 by 7 pm Eastern – Parties to report back to each other if volume of emails responsive to search
         terms is unreasonably large, in which case parties will meet and confer as soon as possible to discuss potential
         modification to search terms.
         Friday, July 13 by 7 pm Eastern – Parties complete email production.

Please confirm as soon as you can today that Workspot will proceed as set out above.

Regards,

Michael



                                                             2
From: Hsin, Y. Ernest <EHsin@gibsondunn.com>
Sent: Monday, July 2, 2018 6:31 PM
To: Strapp, Michael G. <Michael.Strapp@dlapiper.com>; POTTERANDERSON:Dave Moore
<dmoore@potteranderson.com>
Cc: Palapura, Bindu <bpalapura@potteranderson.com>; OByrne, Stephanie E. <sobyrne@potteranderson.com>; Lyon, H.
Mark <MLyon@gibsondunn.com>; Buroker, Brian M. <BBuroker@gibsondunn.com>; Andrea, Brian
<BAndrea@gibsondunn.com>; Biggs, Brian <Brian.Biggs@dlapiper.com>; Kraft, Denise <denise.kraft@dlapiper.com>;
Park, Larissa <Larissa.Park@dlapiper.com>; Lange, Kris <Kris.Lange@dlapiper.com>; Ghassab, Yasmin
<Yasmin.Ghassab@dlapiper.com>; Kresh, Joshua <Joshua.Kresh@dlapiper.com>; Michaels, Megan
<Megan.Michaels@dlapiper.com>; Souza, Mary Ann <MaryAnn.Souza@dlapiper.com>
Subject: RE: Citrix v. Workspot -- Request for Meet and Confer

[EXTERNAL MES S AGE]

Michael,

As I mentioned on our meet and confer call earlier today, we are checking with our client re: Citrix’s proposal (though I
can confirm at a minimum our agreement with your first “clarification” point below). Also, for the timing of the
exchanges (again, pending confirmation from our client on the proposed dates), we would propose having all times be
no later than 4 pm Pacific / 7 pm Eastern.

We will get back to you on the other items as soon as possible.

Regards,

Ernie




From: Strapp, Michael G. <Michael.Strapp@dlapiper.com>
Sent: Monday, July 2, 2018 8:21 AM
To: Hsin, Y. Ernest <EHsin@gibsondunn.com>; POTTERANDERSON:Dave Moore <dmoore@potteranderson.com>
Cc: Palapura, Bindu <bpalapura@potteranderson.com>; OByrne, Stephanie E. <sobyrne@potteranderson.com>; Lyon, H.
Mark <MLyon@gibsondunn.com>; Buroker, Brian M. <BBuroker@gibsondunn.com>; Andrea, Brian
<BAndrea@gibsondunn.com>; Biggs, Brian <Brian.Biggs@dlapiper.com>; Kraft, Denise <denise.kraft@dlapiper.com>;
Park, Larissa <Larissa.Park@dlapiper.com>; Lange, Kris <Kris.Lange@dlapiper.com>; Ghassab, Yasmin
<Yasmin.Ghassab@dlapiper.com>; Kresh, Joshua <Joshua.Kresh@dlapiper.com>; Michaels, Megan
<Megan.Michaels@dlapiper.com>; Souza, Mary Ann <MaryAnn.Souza@dlapiper.com>
Subject: RE: Citrix v. Workspot -- Request for Meet and Confer

Ernie,

We accept Workspot’s counter-proposal regarding email production, but want to clarify two points.

First, we assume that the parties’ initial exchange of 3 custodians and 5 search terms will represent a good faith attempt
by both sides to target information responsive to the other party’s discovery requests. Accordingly, we suggest that
both parties reserve the right to object to the extent that the other party’s selection of initial custodians and search
terms does not appear designed to target responsive information.




                                                             3
Second, with respect to the time scope for the email search, we are planning to search for, collect, and produce emails
dating back 6 years before the complaint was filed through the date of the complaint (i.e. from April 19, 2012 – April 19,
2018).

We suggest that the parties proceed according to the following schedule:

        Tuesday, July 3 by 5 pm Eastern - Parties exchange 3 custodians and 5 search terms designed to capture emails
        responsive to other side’s discovery requests.
        Thursday, July 5 by noon Eastern - Parties exchange 2 additional custodians and 2 additional search terms that
        the other side will also need to use when searching emails.
        Monday, July 9 by 5 pm Eastern – Parties to report back to each other if volume of emails responsive to search
        terms is unreasonably large, in which case parties will meet and confer as soon as possible to discuss potential
        modification to search terms.
        Friday, July 13 by 5 pm Eastern – Parties complete email production.

Please let us know if these points of clarification and the proposed schedule are acceptable to Workspot.

On a separate point, Citrix agrees to Workspot’s compromise proposal regarding its response to Citrix RFP 5 for purposes
of Workspot’s response to discovery during the PI Proceedings.

Regards,

Michael




From: Hsin, Y. Ernest <EHsin@gibsondunn.com>
Sent: Friday, June 29, 2018 5:33 PM
To: Strapp, Michael G. <Michael.Strapp@dlapiper.com>; POTTERANDERSON:Dave Moore
<dmoore@potteranderson.com>
Cc: Palapura, Bindu <bpalapura@potteranderson.com>; OByrne, Stephanie E. <sobyrne@potteranderson.com>; Lyon, H.
Mark <MLyon@gibsondunn.com>; Buroker, Brian M. <BBuroker@gibsondunn.com>; Andrea, Brian
<BAndrea@gibsondunn.com>; Biggs, Brian <Brian.Biggs@dlapiper.com>; Kraft, Denise <denise.kraft@dlapiper.com>;
Park, Larissa <Larissa.Park@dlapiper.com>; Lange, Kris <Kris.Lange@dlapiper.com>; Ghassab, Yasmin
<Yasmin.Ghassab@dlapiper.com>; Kresh, Joshua <Joshua.Kresh@dlapiper.com>; Michaels, Megan
<Megan.Michaels@dlapiper.com>; Souza, Mary Ann <MaryAnn.Souza@dlapiper.com>
Subject: RE: Citrix v. Workspot -- Request for Meet and Confer

[EXTERNAL MES S AGE]

Michael,

With respect to the items for which we owed you a response:

        Procedure for email production: We are getting final client confirmation, but our counter-proposal is that the
        parties initially exchange 3 custodians and 5 search terms, and then the other side would get to add the 2
        additional custodians and 2 search terms, as you suggested. So the total would be 5 custodians and 7 search
        terms (instead of 7 and 7). We would follow the rest of your proposed procedure.

        Citrix’s RFP No. 5: Workspot still does not see the relevance of Workspot’s costs and profits to this PI
        proceeding, so intends to stand on its objections. As a compromise, however, Workspot is willing to produce

                                                             4
             non-privileged documents concerning its offers for sale and solicitations of customers, to the extent they exist
             and can be located after a reasonable search. Please let us know if this resolves things for RFP No. 5.

             We are available on Monday at 1:00 pm Pacific to discuss logistics and tools for source code inspection.

Regards,

Ernie




From: Strapp, Michael G. <Michael.Strapp@dlapiper.com>
Sent: Friday, June 29, 2018 2:30 PM
To: Hsin, Y. Ernest <EHsin@gibsondunn.com>; POTTERANDERSON:Dave Moore <dmoore@potteranderson.com>
Cc: Palapura, Bindu <bpalapura@potteranderson.com>; OByrne, Stephanie E. <sobyrne@potteranderson.com>; Lyon, H.
Mark <MLyon@gibsondunn.com>; Buroker, Brian M. <BBuroker@gibsondunn.com>; Andrea, Brian
<BAndrea@gibsondunn.com>; Biggs, Brian <Brian.Biggs@dlapiper.com>; Kraft, Denise <denise.kraft@dlapiper.com>;
Park, Larissa <Larissa.Park@dlapiper.com>; Lange, Kris <Kris.Lange@dlapiper.com>; Ghassab, Yasmin
<Yasmin.Ghassab@dlapiper.com>; Kresh, Joshua <Joshua.Kresh@dlapiper.com>; Michaels, Megan
<Megan.Michaels@dlapiper.com>; Souza, Mary Ann <MaryAnn.Souza@dlapiper.com>
Subject: RE: Citrix v. Workspot -- Request for Meet and Confer

Counsel,

As a follow-up to certain issues below:

             As Joshua Kresh noted in an email earlier today, we’d like to schedule a meet-and-confer for Monday regarding
             logistics and software tools for review of Workspot source code. Please let us know your availability.
             Please let us know as soon as possible if the protocol we’ve proposed for email custodians and search terms is
             acceptable to Workspot.
             Please provide us with Workspot’s position regarding its objections to Citrix RFP 5.
             Citrix is willing to expand the scope of information it will search for and provide responsive to Interrogatories
             Nos. 1-3 to December 2013, the first month during which Workspot recorded any revenue.

Regards,

Michael

Mic h a e l Stra p p
P a rtne r
T +1 617.406.6031
F +1 617.406.6100
M +1 917.518.3828
E micha e l.s tra pp@dla pipe r.com




DLA P ipe r LLP (US )
33 Arch S tre e t, 26th Floor
Boston, Ma s s achus etts 02110-1447
Unite d S ta tes
www.dla pipe r.com


                                                                 5
Fr o m : Strapp, Michael G.
Se n t : Thursday, June 28, 2018 9:04 AM
To : 'Hsin, Y. Ernest'; POTTERANDERSON:Dave Moore
Cc: Palapura, Bindu; OByrne, Stephanie E.; Lyon, H. Mark; Buroker, Brian M.; Andrea, Brian; Biggs, Brian; Kraft, Denise;
Park, Larissa; Lange, Kris; Ghassab, Yasmin; Kresh, Joshua; Michaels, Megan; Souza, Mary Ann
Su b je ct : RE: Citrix v. Workspot -- Request for Meet and Confer

Workspot Counsel:

Set out below is a summary of the meet-and-confer we had yesterday. As we discussed at the end of our call yesterday,
let’s plan to be in touch before the end of the day tomorrow regarding the several open items below.

Citrix Issues

        Location and logistics for the review of Workspot’s source code;
           Workspot confirmed that its source code will be made available at Gibson Dunn’s Palo Alto office for
           review. The parties will coordinate regarding logistics for the review.

        Exchanging custodians and search terms for the collection and production of emails;
           Citrix proposed that the parties exchange 5 proposed custodians and 5 search terms for searching through
           their own emails. After that initial exchange, each party would then propose to the other side 2 additional
           custodians and 2 additional search terms to add for the other party’s email search. The parties would then
           each run searches through emails for 7 custodians per side using 7 search terms and would report back to
           the other side regarding the volume of the search results. If the volume was of a manageable size, the
           parties would then review their own sets of emails and produce the non-privileged emails responsive to the
           other party’s discovery requests. If the volume of hits responsive to the search terms was unreasonably
           large, the parties would meet and confer to agree upon more targeted search terms.
           We did not discuss the time scope for this search, but since Workspot has proposed that six years is an
           appropriate scope with respect to several other discovery requests, Citrix suggests that that same 6 year
           time scope apply to the collection of emails.

        Workspot’s over-designation of all of its interrogatory responses as “Confidential”;
          In its supplemental interrogatory responses, Workspot agreed to de-designate its responses to Citrix
          Interrogatories 3-5 as non-confidential.

        Workspot’s refusal to produce cost and profit information and information concerning its offers for sale and
        solicitations of customers for its Accused Products in response to Citrix RFP 5;
             Citrix explained the relevance of the information that Workspot has thus far refused to produce. Workspot
             agreed to re-consider its objections and responses to Citrix RFP 5 and to inform Citrix whether it will
             produce cost and profit information and information concerning its offers for sale and solicitations of
             customers for its Accused Products.

        Workspot’s refusal to produce emails responsive to Citrix RFPs 11 and 14-16.
          Workspot confirmed that once the parties have agreed on a protocol for the collection and production of
          emails, it will produce emails responsive to Citrix RFPs 11 and 14-16.

Workspot Issues

        Citrix’s objection to email production
             See above regarding Citrix’s proposal for the collection and production of emails.


                                                             6
Citrix’s failure to identify documents in response to Interrogatory Nos. 1-3 pursuant to Rule 33(d)
     Citrix confirmed that it will supplement its responses to Interrogatory Nos. 1-3 pursuant to Rule 33(d) and
     that it will endeavor to provide supplemental responses by this Friday.

Citrix’s limitations of its responses to Interrogatory Nos. 1-3 to information from the past 3 years
     Workspot explained why its position is that Citrix should provide information responsive to Interrogatory
     Nos. 1-3 from the past 6 years. Citrix agreed to re-consider whether it would provide information from the
     past 6 years instead of just the past 3 years.

Citrix’s objection to the term “market” as vague and ambiguous (Rog 1; RFPs 15 and 17)
     Workspot insisted that it is Citrix’s obligation as an initial matter to define the “market” within which the
     parties compete. While Citrix did not agree with Workspot’s contention, it did confirm that it is not
     withholding discovery based on its objection to the term “market” as vague and ambiguous.

Citrix’s objection to the term “roll-out time” as vague (Rog 3 and RFP 18)
     Workspot explained that the term “roll-out time” should not be vague as it is a term that was used in Citrix’s
     PI brief. Citrix confirmed it is not withholding discovery based on its objection to the term “roll-out time” as
     vague.

Citrix’s limitation of its response to Interrogatory No. 2 to documents sufficient to show which small or medium
sized businesses were current or former customers of Citrix’s Virtualization Solutions
     Citrix explained that it is collecting, and either has produced or will produce, the documents it has in its
     possession that reflect its customers for Virtualization Solutions, along with information regarding roll-out
     times for those customers, and complaints about roll-out times. Citrix also explained that it does not
     categorize its customers as small or medium sized businesses, nor does it necessarily have roll-out time
     information regarding each of its customers. Nonetheless, Citrix agreed to collect and produce the
     information it does have and to supplement this interrogatory response pursuant to Rule 33(d).

Citrix’s limitation of its response to Interrogatory No. 3 to complaints made during the past three years that the
roll out time was too long
     See above regarding Citrix’s limitations of its responses to Interrogatory Nos. 1-3 to information from the
     past 3 years.

Citrix’s request for a meet and confer on RFP 1 to discuss “a more narrowly tailored request”
     Workspot explained that it is seeking information regarding both Citrix’s research and development efforts
     for any of the subject matter described in the Asserted Patents as well as documents concerning the
     conception and reduction to practice of the inventions claimed in the Asserted Patents. Workspot also
     insisted that it should not need to first identify prior art that it contends anticipates and/ or renders obvious
     the Asserted Patents before Citrix produces information responsive to RFP 1. Citrix agreed to re-consider its
     objections and response to RFP 1.

Citrix’s objection that RFP 13 is outside the scope of the claims at issue in the case
     Citrix confirmed that it is not withholding documents on the basis of its objection that RFP 13 is outside the
     scope of the claims at issue in the case.

Citrix’s limitation of its responses to RFPs 13, 15, and 17 to documents that are not subject to third-party
confidentiality restrictions
     Citrix explained that it is in the process of attempting to obtain the necessary permissions from third-parties
     to produce patent license agreements and market analyst reports.

Citrix’s refusal to produce documents in response to RFP 16
     Citrix confirmed that it will not produce documents responsive to Workspot RFP 16.
                                                      7
Depositions
       The parties had a preliminary discussion regarding logistics for depositions. The depositions of Citrix witnesses
       will likely be held in DLA Piper’s Miami office during the weeks of July 16 and July 23. Depositions of Workspot
       witnesses will likely be held in California, presumably in Gibson Dunn’s Palo Alto office.

Document Production
      Workspot stated that its production responsive to Citrix’s initial set of discovery requests is not yet
      complete. Workspot intends to produce files in Apple’s proprietary file format that it has not yet been able to
      review and files that contain snippets of Workspot’s source code. Workspot stated that it will produce these
      additional documents within the next few days.
      Citrix stated that its production responsive to Workspot’s initial set of discovery requests is not yet complete. As
      noted above, Citrix intends to produce documents that contain third-party confidentiality restrictions, but it first
      needs to address these restrictions with the relevant third-parties. Citrix will update Workspot to let it know
      whether there are any additional documents it has not yet produced but plans to produce.


Regards,

Michael

Mic h a e l Stra p p
P a rtne r
T +1 617.406.6031
F +1 617.406.6100
M +1 917.518.3828
E micha e l.s tra pp@dla pipe r.com




DLA P ipe r LLP (US )
33 Arch S tre e t, 26th Floor
Boston, Ma s s achus etts 02110-1447
Unite d S ta tes
www.dla pipe r.com


Fr o m : Hsin, Y. Ernest [mailto:EHsin@gibsondunn.com]
Se n t : Tuesday, June 26, 2018 12:18 PM
To : Strapp, Michael G.; POTTERANDERSON:Dave Moore; Kraft, De nise; Biggs, Brian
Cc: Palapura, Bindu; OByrne, Stephanie E.; Lyon, H. Mark; Buroker, Brian M.; Gha ssab, Yasmin; Souza, Mary Ann;
Andrea, Brian
Su b je ct : RE: Citrix v. Workspot -- Request for Meet and Confer

[EXTERNAL MES S AGE]

Counsel for Citrix:

During tomorrow’s meet and confer, we would like to discuss the following:

             Citrix’s objection to email production;
             Citrix’s failure to identify documents in response to Interrogatory Nos. 1-3 pursuant to Rule 33(d);
             Citrix’s limitations of its responses to Interrogatory Nos. 1-3 to information from the past 3 years;
             Citrix’s objection to the term “market” as vague and ambiguous (Rog 1; RFPs 15 and 17).
             Citrix’s objection to the term “roll-out time” as vague (Rog 3 and RFP 18);

                                                                  8
             Citrix’s limitation of its response to Interrogatory No. 2 to documents sufficient to show which small or medium
             sized businesses were current or former customers of Citrix’s Virtualization Solutions;
             Citrix’s limitation of its response to Interrogatory No. 3 to complaints made during the past three years that the
             roll out time was too long;
             Citrix’s request for a meet and confer on RFP 1 to discuss “a more narrowly tailored request”;
             Citrix’s objection that RFP 13 is outside the scope of the claims at issue in the case;
             Citrix’s limitation of its responses to RFPs 13, 15, and 17 to documents that are not subject to third-party
             confidentiality restrictions
             Citrix’s refusal to produce documents in response to RFP 16

We look forward to speaking with you tomorrow.

Regards,



Y. Ern e s t Hs in

GIBSON DUNN
Gibs on, Dunn & Crutche r LLP
555 Mis s ion S tre e t, S a n Fra ncis co, CA 94105-0921
Te l +1 415.393.8224 • Fa x +1 415.374.8436
EHs in@gibs ondunn.com • www.gibs ondunn.com




From: Strapp, Michael G. <Michael.Strapp@dlapiper.com>
Sent: Friday, June 22, 2018 7:25 AM
To: POTTERANDERSON:Dave Moore <dmoore@potteranderson.com>; Kraft, Denise <denise.kraft@dlapiper.com>;
Biggs, Brian <Brian.Biggs@dlapiper.com>
Cc: Palapura, Bindu <bpalapura@potteranderson.com>; OByrne, Stephanie E. <sobyrne@potteranderson.com>; Lyon, H.
Mark <MLyon@gibsondunn.com>; Hsin, Y. Ernest <EHsin@gibsondunn.com>; Buroker, Brian M.
<BBuroker@gibsondunn.com>; Ghassab, Yasmin <Yasmin.Ghassab@dlapiper.com>; Souza, Mary Ann
<MaryAnn.Souza@dlapiper.com>
Subject: RE: Citrix v. Workspot -- Request for Meet and Confer

Thanks Dave – let’s plan on a call on Wednesday at 12:30 pm Eastern. I’ll circulate a dial-in and invite.

Regards,

Michael

Mic h a e l Stra p p
P a rtne r
T +1 617.406.6031
F +1 617.406.6100
M +1 917.518.3828
E micha e l.s tra pp@dla pipe r.com




                                                                  9
DLA P ipe r LLP (US )
33 Arch S tre e t, 26th Floor
Boston, Ma s s achus etts 02110-1447
Unite d S ta tes
www.dla pipe r.com


Fr o m : Moore, David E. [mailto:dmoore@potteranderson.com]
Se n t : Friday, June 22, 2018 10:13 AM
To : Strapp, Michael G.; Kraft, De nise; Biggs, Brian
Cc: Palapura, Bindu A.; OByrne, Stephanie E.; mlyon@gibsondunn.com; Y. Ernest Hsin (ehsin@gibsondunn.com);
Buroker, Brian M.; Ghassab, Yasmin; Souza, Mary Ann
Su b je ct : RE: Citrix v. Workspot -- Request for Meet and Confer

[EXTERNAL MES S AGE]

Do you have time after 9:30 a.m. (Pacific) on Tuesday or Wednesday of next week?

Regards,
Dave

From: Strapp, Michael G. [mailto:Michael.Strapp@dlapiper.com]
Sent: Thursday, June 21, 2018 3:49 PM
To: Moore, David E. <dmoore@potteranderson.com>; denise.kraft <denise.kraft@dlapiper.com>;
Brian.Biggs@dlapiper.com
Cc: Palapura, Bindu A. <bpalapura@potteranderson.com>; OByrne, Stephanie E. <sobyrne@potteranderson.com>;
mlyon@gibsondunn.com; Y. Ernest Hsin (ehsin@gibsondunn.com) <ehsin@gibsondunn.com>; Buroker, Brian M.
<BBuroker@gibsondunn.com>; Ghassab, Yasmin <Yasmin.Ghassab@dlapiper.com>; Souza, Mary Ann
<MaryAnn.Souza@dlapiper.com>
Subject: [EXT] RE: Citrix v. Workspot -- Request for Meet and Confer

David,

We’d like to set up a call early next week to discuss the following items:

             Location and logistics for the review of Workspot’s source code;
             Exchanging custodians and search terms for the collection and production of emails;
             Workspot’s over-designation of all of its interrogatory responses as “Confidential”;
             Workspot’s refusal to produce cost and profit information and information concerning its offers for sale and
             solicitations of customers for its Accused Products in response to Citrix RFP 5; and
             Workspot’s refusal to produce emails responsive to Citrix RFPs 11 and 14-16.

Please let us know your availability for a call.

Regards,

Michael



Mic h a e l Stra p p
P a rtne r

                                                                10
T +1 617.406.6031
F +1 617.406.6100
M +1 917.518.3828
E micha e l.s tra pp@dla pipe r.com




DLA P ipe r LLP (US )
33 Arch S tre e t, 26th Floor
Boston, Ma s s achus etts 02110-1447
Unite d S ta tes
www.dla pipe r.com


Fr o m : Moore, David E. [mailto:dmoore@potteranderson.com]
Se n t : Friday, June 15, 2018 3:38 PM
To : Strapp, Michael G.; Kraft, De nise; Biggs, Brian
Cc: Palapura, Bindu A.; OByrne, Stephanie E.; mlyon@gibsondunn.com; Y. Ernest Hsin (ehsin@gibsondunn.com);
Buroker, Brian M.
Su b je ct : RE: Citrix v. Workspot -- protective order

[EXTERNAL MES S AGE]

Good to go.

Dave

From: Strapp, Michael G. [mailto:Michael.Strapp@dlapiper.com]
Sent: Friday, June 15, 2018 3:01 PM
To: Moore, David E. <dmoore@potteranderson.com>; denise.kraft <denise.kraft@dlapiper.com>;
Brian.Biggs@dlapiper.com
Cc: Palapura, Bindu A. <bpalapura@potteranderson.com>; OByrne, Stephanie E. <sobyrne@potteranderson.com>;
mlyon@gibsondunn.com; Y. Ernest Hsin (ehsin@gibsondunn.com) <ehsin@gibsondunn.com>; Buroker, Brian M.
<BBuroker@gibsondunn.com>
Subject: [EXT] RE: Citrix v. Workspot -- protective order

David,

We’ve agreed to all of your additional substantive edits, but made a few additional minor formatting edits and edits to
correct paragraph references. Attached for your final review is a redlined and clean version of the PO. Please confirm
that we have your permission to add your electronic signature and to file with the Court.

Thanks,

Michael

Mic h a e l Stra p p
P a rtne r
T +1 617.406.6031
F +1 617.406.6100
M +1 917.518.3828
E micha e l.s tra pp@dla pipe r.com




                                                            11
DLA P ipe r LLP (US )
33 Arch S tre e t, 26th Floor
Boston, Ma s s achus etts 02110-1447
Unite d S ta tes
www.dla pipe r.com


Fr o m : Moore, David E. [mailto:dmoore@potteranderson.com]
Se n t : Friday, June 15, 2018 12:46 PM
To : Strapp, Michael G.; Kraft, De nise; Biggs, Brian
Cc: Palapura, Bindu A.; OByrne, Stephanie E.; mlyon@gibsondunn.com; Y. Ernest Hsin (ehsin@gibsondunn.com);
Buroker, Brian M.
Su b je ct : RE: Citrix v. Workspot -- protective order

[EXTERNAL MES S AGE]

Please see the attached, which adds a few additional edits/ nits (after accepting Citrix's edits). I am not sure we will
need a further meet and confer, but if you feel otherwise, please reply to all on this email chain. Thanks.

Dave

From: Strapp, Michael G. [mailto:Michael.Strapp@dlapiper.com]
Sent: Thursday, June 14, 2018 9:58 PM
To: Moore, David E. <dmoore@potteranderson.com>; denise.kraft <denise.kraft@dlapiper.com>;
Brian.Biggs@dlapiper.com
Cc: Palapura, Bindu A. <bpalapura@potteranderson.com>; OByrne, Stephanie E. <sobyrne@potteranderson.com>;
mlyon@gibsondunn.com; Y. Ernest Hsin (ehsin@gibsondunn.com) <ehsin@gibsondunn.com>; Buroker, Brian M.
<BBuroker@gibsondunn.com>
Subject: [EXT] RE: Citrix v. Workspot -- protective order

Dave,

Attached please find Citrix’s revisions to the version of the PO you sent earlier today. We are available for a call
tomorrow if you’d like to discuss.

Regards,

Michael

Mic h a e l Stra p p
P a rtne r
T +1 617.406.6031
F +1 617.406.6100
M +1 917.518.3828
E micha e l.s tra pp@dla pipe r.com




DLA P ipe r LLP (US )
33 Arch S tre e t, 26th Floor
Boston, Ma s s achus etts 02110-1447
Unite d S ta tes
www.dla pipe r.com


Fr o m : Moore, David E. [mailto:dmoore@potteranderson.com]
Se n t : Thursday, June 14, 2018 10:59 AM
To : Kraft, Denise; Biggs, Brian; Strapp, Michael G.
                                                             12
Cc: Palapura, Bindu A.; OByrne, Stephanie E.; mlyon@gibsondunn.com; Y. Ernest Hsin (ehsin@gibsondunn.com);
Buroker, Brian M.
Su b je ct : Citrix v. Workspot -- protective order

[EXTERNAL MES S AGE]

Attached are our proposed changes to the PO. Please let us know if you would like to discuss.

Regards,
Dave


Da vid E. Mo o re
Pa rtne r
Potter Ander son & Cor r oon LLP
1313 North Ma rke t S tre e t
P .O. Box 951
Wilmington, DE 19899-0951
302 984 6147 Dire ct Dia l
302 658 1192 Fa x
d m oo re @p o tte ra n d e rs on .c om
www.p o tte ra n d e rs o n .co m

P otte r Ande rs on & Corroon LLP is not providing a ny a dvice in this communica tion with res pe ct to a ny fe de ra l ta x ma tte rs.

THIS ELECTRONIC MAIL TRANSMIS S ION AND ANY ATTACHMENTS MAY CONTAIN P RIVILEGED, CONFIDENTIAL, OR P ROP RIETARY
INFORMATION INTENDED ONLY FOR THE PERS ON(S ) NAMED. IF THE READER OF THIS MES S AGE IS NOT THE INTENDED RECIP IENT OR
THE AUTHORIZED REP RES ENTATIVE OF THE INTENDED RECIP IENT, YOU ARE HEREBY NOTIFIED THAT ANY DISTRIBUTION, COP YING, OR
DIS CLOS URE OF THIS COMMUNICATION IS S TRICTLY P ROHIBITED.

Please consider the environment before printing this email.

Th e in fo rm a t ion con t a in e d in t h is e m a il m a y b e co n fid e n t ia l a n d / o r le g a lly p rivile g e d . It h a s b e e n s e n t fo r t h e s ole u s e o f t h e in t e n d e d
re cip ie n t ( s ) . If t h e re a de r of th is m e s s a g e is n o t a n in t e n d e d re cip ie n t , yo u a re h e re b y n o t ifie d t h a t a n y u n a u t h o rize d re vie w , u s e , d is clo s u re ,
d is s e m in a t io n , d is t rib u t ion , o r co p yin g o f t h is co m m u n ica t io n , or a n y o f it s co n t e n t s , is s t rict ly p ro h ib it e d . If yo u h a ve re ce ive d th is
co m m u n ica t io n in e rr o r, p le a s e re p ly t o t h e s e n d e r a n d d e s t ro y a ll co p ie s o f t h e m e s s a g e . To con t a ct u s d ire ct ly, s e n d t o
p o s t m a s t e r@d la p ip e r. co m . Th a n k yo u .
Please consider the environment before printing this email.

Th e in fo rm a t ion con t a in e d in t h is e m a il m a y b e co n fid e n t ia l a n d / o r le g a lly p rivile g e d . It h a s b e e n s e n t fo r t h e s ole u s e o f t h e in t e n d e d
re cip ie n t ( s ) . If t h e re a de r of th is m e s s a g e is n o t a n in t e n d e d re cip ie n t , yo u a re h e re b y n o t ifie d t h a t a n y u n a u t h o rize d re vie w , u s e , d is clo s u re ,
d is s e m in a t io n , d is t rib u t ion , o r co p yin g o f t h is co m m u n ica t io n , or a n y o f it s co n t e n t s , is s t rict ly p ro h ib it e d . If yo u h a ve re ce ive d th is
co m m u n ica t io n in e rr o r, p le a s e re p ly t o t h e s e n d e r a n d d e s t ro y a ll co p ie s o f t h e m e s s a g e . To con t a ct u s d ire ct ly, s e n d t o
p o s t m a s t e r@d la p ip e r. co m . Th a n k yo u .
Please consider the environment before printing this email.

Th e in fo rm a t ion con t a in e d in t h is e m a il m a y b e co n fid e n t ia l a n d / o r le g a lly p rivile g e d . It h a s b e e n s e n t fo r t h e s ole u s e o f t h e in t e n d e d
re cip ie n t ( s ) . If t h e re a de r of th is m e s s a g e is n o t a n in t e n d e d re cip ie n t , yo u a re h e re b y n o t ifie d t h a t a n y u n a u t h o rize d re vie w , u s e , d is clo s u re ,
d is s e m in a t io n , d is t rib u t ion , o r co p yin g o f t h is co m m u n ica t io n , or a n y o f it s co n t e n t s , is s t rict ly p ro h ib it e d . If yo u h a ve re ce ive d th is
co m m u n ica t io n in e rr o r, p le a s e re p ly t o t h e s e n d e r a n d d e s t ro y a ll co p ie s o f t h e m e s s a g e . To con t a ct u s d ire ct ly, s e n d t o
p o s t m a s t e r@d la p ip e r. co m . Th a n k yo u .
Please consider the environment before printing this email.

Th e in fo rm a t ion con t a in e d in t h is e m a il m a y b e co n fid e n t ia l a n d / o r le g a lly p rivile g e d . It h a s b e e n s e n t fo r t h e s ole u s e o f t h e in t e n d e d
re cip ie n t ( s ) . If t h e re a de r of th is m e s s a g e is n o t a n in t e n d e d re cip ie n t , yo u a re h e re b y n o t ifie d t h a t a n y u n a u t h o rize d re vie w , u s e , d is clo s u re ,
d is s e m in a t io n , d is t rib u t ion , o r co p yin g o f t h is co m m u n ica t io n , or a n y o f it s co n t e n t s , is s t rict ly p ro h ib it e d . If yo u h a ve re ce ive d th is
co m m u n ica t io n in e rr o r, p le a s e re p ly t o t h e s e n d e r a n d d e s t ro y a ll co p ie s o f t h e m e s s a g e . To con t a ct u s d ire ct ly, s e n d t o
p o s t m a s t e r@d la p ip e r. co m . Th a n k yo u .


This message may contain confidential and privileged information. If it has been sent to you in error, please
reply to advise the sender of the error and then immediately delete this message.

Please consider the environment before printing this email.

Th e in fo rm a t ion con t a in e d in t h is e m a il m a y b e co n fid e n t ia l a n d / o r le g a lly p rivile g e d . It h a s b e e n s e n t fo r t h e s ole u s e o f t h e in t e n d e d
re cip ie n t ( s ) . If t h e re a de r of th is m e s s a g e is n o t a n in t e n d e d re cip ie n t , yo u a re h e re b y n o t ifie d t h a t a n y u n a u t h o rize d re vie w , u s e , d is clo s u re ,
d is s e m in a t io n , d is t rib u t ion , o r co p yin g o f t h is co m m u n ica t io n , or a n y o f it s co n t e n t s , is s t rict ly p ro h ib it e d . If yo u h a ve re ce ive d th is


                                                                                                         13
co m m u n ica t io n in e rr o r, p le a s e re p ly t o t h e s e n d e r a n d d e s t ro y a ll co p ie s o f t h e m e s s a g e . To con t a ct u s d ire ct ly, s e n d t o
p o s t m a s t e r@d la p ip e r. co m . Th a n k yo u .
Please consider the environment before printing this email.

Th e in fo rm a t ion con t a in e d in t h is e m a il m a y b e co n fid e n t ia l a n d / o r le g a lly p rivile g e d . It h a s b e e n s e n t fo r t h e s ole u s e o f t h e in t e n d e d
re cip ie n t ( s ) . If t h e re a de r of th is m e s s a g e is n o t a n in t e n d e d re cip ie n t , yo u a re h e re b y n o t ifie d t h a t a n y u n a u t h o rize d re vie w , u s e , d is clo s u re ,
d is s e m in a t io n , d is t rib u t ion , o r co p yin g o f t h is co m m u n ica t io n , or a n y o f it s co n t e n t s , is s t rict ly p ro h ib it e d . If yo u h a ve re ce ive d th is
co m m u n ica t io n in e rr o r, p le a s e re p ly t o t h e s e n d e r a n d d e s t ro y a ll co p ie s o f t h e m e s s a g e . To con t a ct u s d ire ct ly, s e n d t o
p o s t m a s t e r@d la p ip e r. co m . Th a n k yo u .
Please consider the environment before printing this email.

Th e in fo rm a t ion con t a in e d in t h is e m a il m a y b e co n fid e n t ia l a n d / o r le g a lly p rivile g e d . It h a s b e e n s e n t fo r t h e s ole u s e o f t h e in t e n d e d
re cip ie n t ( s ) . If t h e re a de r of th is m e s s a g e is n o t a n in t e n d e d re cip ie n t , yo u a re h e re b y n o t ifie d t h a t a n y u n a u t h o rize d re vie w , u s e , d is clo s u re ,
d is s e m in a t io n , d is t rib u t ion , o r co p yin g o f t h is co m m u n ica t io n , or a n y o f it s co n t e n t s , is s t rict ly p ro h ib it e d . If yo u h a ve re ce ive d th is
co m m u n ica t io n in e rr o r, p le a s e re p ly t o t h e s e n d e r a n d d e s t ro y a ll co p ie s o f t h e m e s s a g e . To con t a ct u s d ire ct ly, s e n d t o
p o s t m a s t e r@d la p ip e r. co m . Th a n k yo u .




                                                                                                         14
Ghassab , Yasm in

Fro m :                            Hsin, Y. Ernest < EHsin@gibsondunn.com>
Sent :                             Thursday, July 05, 2018 6:48 PM
To :                               Strapp, Michael G.; Ziv, Maya
Cc:                                POTTERANDERSON:Dave Moore; Palapura, Bindu; OByrne, Stephanie E.; Lyon, H. Mark;
                                   Buroker, Brian M.; Andrea, Brian; Biggs, Brian; Kraft, Denise; Park, Larissa; Lange, Kris;
                                   Ghassab, Yasmin; Kresh, Joshua; Michaels, Megan; Souza, Mary Ann
Sub ject :                         RE: Citrix v. Workspot -- Additional Disclosure of Custodians and Search Terms for Email
                                   Production


[EXTERNAL MES S AGE]

Michael,

Workspot proposes the following additional custodians and search terms for Citrix to use in collecting Citrix emails:

Custodians:
       David Henshall
       PJ Hough

Terms:
          (cloud OR essential*) within/ 25 (complex* OR bug* OR problem*)
          (xen* within/ 25 complex*) OR (expens* within/ 25 implement*) OR (long within/ 25 deploy* within/ 25 cycle*)

With respect to the custodians and terms that Citrix previously proposed for Citrix emails, Workspot has concerns that
they are not targeted to result in hits consistent with Workspot’s discovery requests and the issues in the PI
proceeding. Workspot therefore proposes the following changes:

Custodians
    1. Christopher Fleck Juan Rivera
    2. Calvin Hsu
    3. Nabeel Youakim Jeroen van Rotterdam

Search Terms
    1. Workspot
    2. “Amitabh Sinha” OR “Brad Peterson” OR “Jimmy Chang” OR “Prasad Krothapalli” OR “Harry Labana”
    3. “Cloud Apps” OR “Cloud Desktops” OR “Cloud Workstations” (vmware OR amazon) within/ 25 lost
    4. “VDI 1.0” OR “VDI 2.0” OR “DaaS 1.0” OR “DaaS 2.0”
    5. ((“roll-out” roll* OR install OR upgrade OR setup) within/ 3 25 (time OR long)) within/ 25 Xen*)

Please let us know if Citrix agrees to the proposed changes.

Regards,

Ernie




                                                               1
From: Strapp, Michael G. <Michael.Strapp@dlapiper.com>
Sent: Thursday, July 5, 2018 3:03 PM
To: Ziv, Maya <MZiv@gibsondunn.com>
Cc: Hsin, Y. Ernest <EHsin@gibsondunn.com>; POTTERANDERSON:Dave Moore <dmoore@potteranderson.com>;
Palapura, Bindu <bpalapura@potteranderson.com>; OByrne, Stephanie E. <sobyrne@potteranderson.com>; Lyon, H.
Mark <MLyon@gibsondunn.com>; Buroker, Brian M. <BBuroker@gibsondunn.com>; Andrea, Brian
<BAndrea@gibsondunn.com>; Biggs, Brian <Brian.Biggs@dlapiper.com>; Kraft, Denise <denise.kraft@dlapiper.com>;
Park, Larissa <Larissa.Park@dlapiper.com>; Lange, Kris <Kris.Lange@dlapiper.com>; Ghassab, Yasmin
<Yasmin.Ghassab@dlapiper.com>; Kresh, Joshua <Joshua.Kresh@dlapiper.com>; Michaels, Megan
<Megan.Michaels@dlapiper.com>; Souza, Mary Ann <MaryAnn.Souza@dlapiper.com>
Subject: RE: Citrix v. Workspot -- Additional Disclosure of Custodians and Search Terms for Email Production

Maya,

Please see below for additional custodians and search terms for Workspot’s email collection and production.

Custodians
        1. Prasad Krothapalli
        2. Jimmy Chang

Terms
         1. (Citrix OR “@citrix.com”) AND (Customer OR Azure OR Microsoft OR Xen*)
        2. “VDI 1.0” OR “legacy VDI” OR “legacy solution” OR “legacy system” OR “Virtualization 1.0” OR “App
Delivery 1.0” OR “DaaS 1.0”

Regards,

Michael

Mic h a e l Stra p p
P a rtne r
T +1 617.406.6031
F +1 617.406.6100
M +1 917.518.3828
E micha e l.s tra pp@dla pipe r.com




DLA P ipe r LLP (US )
33 Arch S tre e t, 26th Floor
Boston, Ma s s achus etts 02110-1447
Unite d S ta tes
www.dla pipe r.com


From: Ziv, Maya <MZiv@gibsondunn.com>
Sent: Tuesday, July 3, 2018 7:00 PM
To: Strapp, Michael G. <Michael.Strapp@dlapiper.com>
Cc: Hsin, Y. Ernest <EHsin@gibsondunn.com>; POTTERANDERSON:Dave Moore <dmoore@potteranderson.com>;
Palapura, Bindu <bpalapura@potteranderson.com>; OByrne, Stephanie E. <sobyrne@potteranderson.com>; Lyon, H.
Mark <MLyon@gibsondunn.com>; Buroker, Brian M. <BBuroker@gibsondunn.com>; Andrea, Brian
<BAndrea@gibsondunn.com>; Biggs, Brian <Brian.Biggs@dlapiper.com>; Kraft, Denise <denise.kraft@dlapiper.com>;
Park, Larissa <Larissa.Park@dlapiper.com>; Lange, Kris <Kris.Lange@dlapiper.com>; Ghassab, Yasmin
<Yasmin.Ghassab@dlapiper.com>; Kresh, Joshua <Joshua.Kresh@dlapiper.com>; Michaels, Megan

                                                           2
<Megan.Michaels@dlapiper.com>; Souza, Mary Ann <MaryAnn.Souza@dlapiper.com>
Subject: RE: Citrix v. Workspot -- Initial Disclosure of Custodians and Search Terms for Email Production

[EXTERNAL MES S AGE]

Counsel,

Please see below for Workspot’s proposed custodians and search terms in connection with the parties’ email collection
and production.

Custodians
    1. Amitabh Sinha
    2. Puneet Chawla
    3. Brad Peterson

Terms
   1.    Citrix AND patent
   2.    XenApp OR XenDesktop
   3.    Citrix AND Synergy
   4.    Nutanix
   5.    roll-out OR rollout

We also do not intend for these terms to be case-sensitive.

Thank you!

Best,
Maya



From: Strapp, Michael G. <Michael.Strapp@dlapiper.com>
Sent: Tuesday, July 3, 2018 2:42 PM
To: Hsin, Y. Ernest <EHsin@gibsondunn.com>; POTTERANDERSON:Dave Moore <dmoore@potteranderson.com>
Cc: Palapura, Bindu <bpalapura@potteranderson.com>; OByrne, Stephanie E. <sobyrne@potteranderson.com>; Lyon, H.
Mark <MLyon@gibsondunn.com>; Buroker, Brian M. <BBuroker@gibsondunn.com>; Andrea, Brian
<BAndrea@gibsondunn.com>; Biggs, Brian <Brian.Biggs@dlapiper.com>; Kraft, Denise <denise.kraft@dlapiper.com>;
Park, Larissa <Larissa.Park@dlapiper.com>; Lange, Kris <Kris.Lange@dlapiper.com>; Ghassab, Yasmin
<Yasmin.Ghassab@dlapiper.com>; Kresh, Joshua <Joshua.Kresh@dlapiper.com>; Michaels, Megan
<Megan.Michaels@dlapiper.com>; Souza, Mary Ann <MaryAnn.Souza@dlapiper.com>
Subject: RE: Citrix v. Workspot -- Initial Disclosure of Custodians and Search Terms for Email Production

Ernie,

Set out below is Citrix’s initial disclosure of 3 Citrix custodians and 5 search terms in connection with the parties’ email
collection and production.

Custodians
    1. Christopher Fleck
    2. Calvin Hsu
    3. Nabeel Youakim

Search Terms
                                                              3
      1.     Workspot
      2.     “Amitabh Sinha” OR “Brad Peterson” OR “Jimmy Chang” OR “Prasad Krothapalli” OR “Harry Labana”
      3.     “Cloud Apps” OR “Cloud Desktops” OR “Cloud Workstations”
      4.     “VDI 1.0” OR “VDI 2.0” OR “DaaS 1.0” OR “DaaS 2.0”
      5.     ((“roll-out” OR install OR upgrade OR setup) within/ 3 time) within/ 25 Xen*)

We do not intend for these search terms to be case-sensitive.

Regards,

Michael

Mic h a e l Stra p p
P a rtne r
T +1 617.406.6031
F +1 617.406.6100
M +1 917.518.3828
E micha e l.s tra pp@dla pipe r.com




DLA P ipe r LLP (US )
33 Arch S tre e t, 26th Floor
Boston, Ma s s achus etts 02110-1447
Unite d S ta tes
www.dla pipe r.com


From: Hsin, Y. Ernest <EHsin@gibsondunn.com>
Sent: Tuesday, July 3, 2018 1:42 PM
To: Strapp, Michael G. <Michael.Strapp@dlapiper.com>; POTTERANDERSON:Dave Moore
<dmoore@potteranderson.com>
Cc: Palapura, Bindu <bpalapura@potteranderson.com>; OByrne, Stephanie E. <sobyrne@potteranderson.com>; Lyon, H.
Mark <MLyon@gibsondunn.com>; Buroker, Brian M. <BBuroker@gibsondunn.com>; Andrea, Brian
<BAndrea@gibsondunn.com>; Biggs, Brian <Brian.Biggs@dlapiper.com>; Kraft, Denise <denise.kraft@dlapiper.com>;
Park, Larissa <Larissa.Park@dlapiper.com>; Lange, Kris <Kris.Lange@dlapiper.com>; Ghassab, Yasmin
<Yasmin.Ghassab@dlapiper.com>; Kresh, Joshua <Joshua.Kresh@dlapiper.com>; Michaels, Megan
<Megan.Michaels@dlapiper.com>; Souza, Mary Ann <MaryAnn.Souza@dlapiper.com>
Subject: RE: Citrix v. Workspot -- Request for Meet and Confer

[EXTERNAL MES S AGE]

Michael,

We will plan to proceed with the schedule set forth in your email this morning.

Regards,

Ernie




From: Strapp, Michael G. <Michael.Strapp@dlapiper.com>
Sent: Tuesday, July 3, 2018 4:39 AM
To: Hsin, Y. Ernest <EHsin@gibsondunn.com>; POTTERANDERSON:Dave Moore <dmoore@potteranderson.com>
                                                             4
Cc: Palapura, Bindu <bpalapura@potteranderson.com>; OByrne, Stephanie E. <sobyrne@potteranderson.com>; Lyon, H.
Mark <MLyon@gibsondunn.com>; Buroker, Brian M. <BBuroker@gibsondunn.com>; Andrea, Brian
<BAndrea@gibsondunn.com>; Biggs, Brian <Brian.Biggs@dlapiper.com>; Kraft, Denise <denise.kraft@dlapiper.com>;
Park, Larissa <Larissa.Park@dlapiper.com>; Lange, Kris <Kris.Lange@dlapiper.com>; Ghassab, Yasmin
<Yasmin.Ghassab@dlapiper.com>; Kresh, Joshua <Joshua.Kresh@dlapiper.com>; Michaels, Megan
<Megan.Michaels@dlapiper.com>; Souza, Mary Ann <MaryAnn.Souza@dlapiper.com>
Subject: RE: Citrix v. Workspot -- Request for Meet and Confer

Ernie,

We will plan to proceed with the following schedule regarding email production pending confirmation from Workspot:

         Today by 7 pm Eastern - Parties exchange 3 custodians and 5 search terms designed to capture emails
         responsive to other side’s discovery requests.
         Thursday, July 5 by 7 pm Eastern - Parties exchange 2 additional custodians and 2 additional search terms that
         the other side will also need to use when searching emails.
         Monday, July 9 by 7 pm Eastern – Parties to report back to each other if volume of emails responsive to search
         terms is unreasonably large, in which case parties will meet and confer as soon as possible to discuss potential
         modification to search terms.
         Friday, July 13 by 7 pm Eastern – Parties complete email production.

Please confirm as soon as you can today that Workspot will proceed as set out above.

Regards,

Michael



From: Hsin, Y. Ernest <EHsin@gibsondunn.com>
Sent: Monday, July 2, 2018 6:31 PM
To: Strapp, Michael G. <Michael.Strapp@dlapiper.com>; POTTERANDERSON:Dave Moore
<dmoore@potteranderson.com>
Cc: Palapura, Bindu <bpalapura@potteranderson.com>; OByrne, Stephanie E. <sobyrne@potteranderson.com>; Lyon, H.
Mark <MLyon@gibsondunn.com>; Buroker, Brian M. <BBuroker@gibsondunn.com>; Andrea, Brian
<BAndrea@gibsondunn.com>; Biggs, Brian <Brian.Biggs@dlapiper.com>; Kraft, Denise <denise.kraft@dlapiper.com>;
Park, Larissa <Larissa.Park@dlapiper.com>; Lange, Kris <Kris.Lange@dlapiper.com>; Ghassab, Yasmin
<Yasmin.Ghassab@dlapiper.com>; Kresh, Joshua <Joshua.Kresh@dlapiper.com>; Michaels, Megan
<Megan.Michaels@dlapiper.com>; Souza, Mary Ann <MaryAnn.Souza@dlapiper.com>
Subject: RE: Citrix v. Workspot -- Request for Meet and Confer

[EXTERNAL MES S AGE]

Michael,

As I mentioned on our meet and confer call earlier today, we are checking with our client re: Citrix’s proposal (though I
can confirm at a minimum our agreement with your first “clarification” point below). Also, for the timing of the
exchanges (again, pending confirmation from our client on the proposed dates), we would propose having all times be
no later than 4 pm Pacific / 7 pm Eastern.

We will get back to you on the other items as soon as possible.

Regards,
                                                             5
Ernie




From: Strapp, Michael G. <Michael.Strapp@dlapiper.com>
Sent: Monday, July 2, 2018 8:21 AM
To: Hsin, Y. Ernest <EHsin@gibsondunn.com>; POTTERANDERSON:Dave Moore <dmoore@potteranderson.com>
Cc: Palapura, Bindu <bpalapura@potteranderson.com>; OByrne, Stephanie E. <sobyrne@potteranderson.com>; Lyon, H.
Mark <MLyon@gibsondunn.com>; Buroker, Brian M. <BBuroker@gibsondunn.com>; Andrea, Brian
<BAndrea@gibsondunn.com>; Biggs, Brian <Brian.Biggs@dlapiper.com>; Kraft, Denise <denise.kraft@dlapiper.com>;
Park, Larissa <Larissa.Park@dlapiper.com>; Lange, Kris <Kris.Lange@dlapiper.com>; Ghassab, Yasmin
<Yasmin.Ghassab@dlapiper.com>; Kresh, Joshua <Joshua.Kresh@dlapiper.com>; Michaels, Megan
<Megan.Michaels@dlapiper.com>; Souza, Mary Ann <MaryAnn.Souza@dlapiper.com>
Subject: RE: Citrix v. Workspot -- Request for Meet and Confer

Ernie,

We accept Workspot’s counter-proposal regarding email production, but want to clarify two points.

First, we assume that the parties’ initial exchange of 3 custodians and 5 search terms will represent a good faith attempt
by both sides to target information responsive to the other party’s discovery requests. Accordingly, we suggest that
both parties reserve the right to object to the extent that the other party’s selection of initial custodians and search
terms does not appear designed to target responsive information.

Second, with respect to the time scope for the email search, we are planning to search for, collect, and produce emails
dating back 6 years before the complaint was filed through the date of the complaint (i.e. from April 19, 2012 – April 19,
2018).

We suggest that the parties proceed according to the following schedule:

         Tuesday, July 3 by 5 pm Eastern - Parties exchange 3 custodians and 5 search terms designed to capture emails
         responsive to other side’s discovery requests.
         Thursday, July 5 by noon Eastern - Parties exchange 2 additional custodians and 2 additional search terms that
         the other side will also need to use when searching emails.
         Monday, July 9 by 5 pm Eastern – Parties to report back to each other if volume of emails responsive to search
         terms is unreasonably large, in which case parties will meet and confer as soon as possible to discuss potential
         modification to search terms.
         Friday, July 13 by 5 pm Eastern – Parties complete email production.

Please let us know if these points of clarification and the proposed schedule are acceptable to Workspot.

On a separate point, Citrix agrees to Workspot’s compromise proposal regarding its response to Citrix RFP 5 for purposes
of Workspot’s response to discovery during the PI Proceedings.

Regards,

Michael




                                                             6
From: Hsin, Y. Ernest <EHsin@gibsondunn.com>
Sent: Friday, June 29, 2018 5:33 PM
To: Strapp, Michael G. <Michael.Strapp@dlapiper.com>; POTTERANDERSON:Dave Moore
<dmoore@potteranderson.com>
Cc: Palapura, Bindu <bpalapura@potteranderson.com>; OByrne, Stephanie E. <sobyrne@potteranderson.com>; Lyon, H.
Mark <MLyon@gibsondunn.com>; Buroker, Brian M. <BBuroker@gibsondunn.com>; Andrea, Brian
<BAndrea@gibsondunn.com>; Biggs, Brian <Brian.Biggs@dlapiper.com>; Kraft, Denise <denise.kraft@dlapiper.com>;
Park, Larissa <Larissa.Park@dlapiper.com>; Lange, Kris <Kris.Lange@dlapiper.com>; Ghassab, Yasmin
<Yasmin.Ghassab@dlapiper.com>; Kresh, Joshua <Joshua.Kresh@dlapiper.com>; Michaels, Megan
<Megan.Michaels@dlapiper.com>; Souza, Mary Ann <MaryAnn.Souza@dlapiper.com>
Subject: RE: Citrix v. Workspot -- Request for Meet and Confer

[EXTERNAL MES S AGE]

Michael,

With respect to the items for which we owed you a response:

        Procedure for email production: We are getting final client confirmation, but our counter-proposal is that the
        parties initially exchange 3 custodians and 5 search terms, and then the other side would get to add the 2
        additional custodians and 2 search terms, as you suggested. So the total would be 5 custodians and 7 search
        terms (instead of 7 and 7). We would follow the rest of your proposed procedure.

        Citrix’s RFP No. 5: Workspot still does not see the relevance of Workspot’s costs and profits to this PI
        proceeding, so intends to stand on its objections. As a compromise, however, Workspot is willing to produce
        non-privileged documents concerning its offers for sale and solicitations of customers, to the extent they exist
        and can be located after a reasonable search. Please let us know if this resolves things for RFP No. 5.

        We are available on Monday at 1:00 pm Pacific to discuss logistics and tools for source code inspection.

Regards,

Ernie




From: Strapp, Michael G. <Michael.Strapp@dlapiper.com>
Sent: Friday, June 29, 2018 2:30 PM
To: Hsin, Y. Ernest <EHsin@gibsondunn.com>; POTTERANDERSON:Dave Moore <dmoore@potteranderson.com>
Cc: Palapura, Bindu <bpalapura@potteranderson.com>; OByrne, Stephanie E. <sobyrne@potteranderson.com>; Lyon, H.
Mark <MLyon@gibsondunn.com>; Buroker, Brian M. <BBuroker@gibsondunn.com>; Andrea, Brian
<BAndrea@gibsondunn.com>; Biggs, Brian <Brian.Biggs@dlapiper.com>; Kraft, Denise <denise.kraft@dlapiper.com>;
Park, Larissa <Larissa.Park@dlapiper.com>; Lange, Kris <Kris.Lange@dlapiper.com>; Ghassab, Yasmin
<Yasmin.Ghassab@dlapiper.com>; Kresh, Joshua <Joshua.Kresh@dlapiper.com>; Michaels, Megan
<Megan.Michaels@dlapiper.com>; Souza, Mary Ann <MaryAnn.Souza@dlapiper.com>
Subject: RE: Citrix v. Workspot -- Request for Meet and Confer

Counsel,

As a follow-up to certain issues below:

                                                            7
             As Joshua Kresh noted in an email earlier today, we’d like to schedule a meet-and-confer for Monday regarding
             logistics and software tools for review of Workspot source code. Please let us know your availability.
             Please let us know as soon as possible if the protocol we’ve proposed for email custodians and search terms is
             acceptable to Workspot.
             Please provide us with Workspot’s position regarding its objections to Citrix RFP 5.
             Citrix is willing to expand the scope of information it will search for and provide responsive to Interrogatories
             Nos. 1-3 to December 2013, the first month during which Workspot recorded any revenue.

Regards,

Michael

Mic h a e l Stra p p
P a rtne r
T +1 617.406.6031
F +1 617.406.6100
M +1 917.518.3828
E micha e l.s tra pp@dla pipe r.com




DLA P ipe r LLP (US )
33 Arch S tre e t, 26th Floor
Boston, Ma s s achus etts 02110-1447
Unite d S ta tes
www.dla pipe r.com


Fr o m : Strapp, Michael G.
Se n t : Thursday, June 28, 2018 9:04 AM
To : 'Hsin, Y. Ernest'; POTTERANDERSON:Dave Moore
Cc: Palapura, Bindu; OByrne, Stephanie E.; Lyon, H. Mark; Buroker, Brian M.; Andrea, Brian; Biggs, Brian; Kraft, Denise;
Park, Larissa; Lange, Kris; Ghassab, Yasmin; Kresh, Joshua; Michaels, Megan; Souza, Mary Ann
Su b je ct : RE: Citrix v. Workspot -- Request for Meet and Confer

Workspot Counsel:

Set out below is a summary of the meet-and-confer we had yesterday. As we discussed at the end of our call yesterday,
let’s plan to be in touch before the end of the day tomorrow regarding the several open items below.

Citrix Issues

             Location and logistics for the review of Workspot’s source code;
                Workspot confirmed that its source code will be made available at Gibson Dunn’s Palo Alto office for
                review. The parties will coordinate regarding logistics for the review.

             Exchanging custodians and search terms for the collection and production of emails;
                Citrix proposed that the parties exchange 5 proposed custodians and 5 search terms for searching through
                their own emails. After that initial exchange, each party would then propose to the other side 2 additional
                custodians and 2 additional search terms to add for the other party’s email search. The parties would then
                each run searches through emails for 7 custodians per side using 7 search terms and would report back to
                the other side regarding the volume of the search results. If the volume was of a manageable size, the
                parties would then review their own sets of emails and produce the non-privileged emails responsive to the
                other party’s discovery requests. If the volume of hits responsive to the search terms was unreasonably
                large, the parties would meet and confer to agree upon more targeted search terms.
                                                                 8
           We did not discuss the time scope for this search, but since Workspot has proposed that six years is an
           appropriate scope with respect to several other discovery requests, Citrix suggests that that same 6 year
           time scope apply to the collection of emails.

       Workspot’s over-designation of all of its interrogatory responses as “Confidential”;
         In its supplemental interrogatory responses, Workspot agreed to de-designate its responses to Citrix
         Interrogatories 3-5 as non-confidential.

       Workspot’s refusal to produce cost and profit information and information concerning its offers for sale and
       solicitations of customers for its Accused Products in response to Citrix RFP 5;
            Citrix explained the relevance of the information that Workspot has thus far refused to produce. Workspot
            agreed to re-consider its objections and responses to Citrix RFP 5 and to inform Citrix whether it will
            produce cost and profit information and information concerning its offers for sale and solicitations of
            customers for its Accused Products.

       Workspot’s refusal to produce emails responsive to Citrix RFPs 11 and 14-16.
         Workspot confirmed that once the parties have agreed on a protocol for the collection and production of
         emails, it will produce emails responsive to Citrix RFPs 11 and 14-16.

Workspot Issues

       Citrix’s objection to email production
            See above regarding Citrix’s proposal for the collection and production of emails.

       Citrix’s failure to identify documents in response to Interrogatory Nos. 1-3 pursuant to Rule 33(d)
            Citrix confirmed that it will supplement its responses to Interrogatory Nos. 1-3 pursuant to Rule 33(d) and
            that it will endeavor to provide supplemental responses by this Friday.

       Citrix’s limitations of its responses to Interrogatory Nos. 1-3 to information from the past 3 years
            Workspot explained why its position is that Citrix should provide information responsive to Interrogatory
            Nos. 1-3 from the past 6 years. Citrix agreed to re-consider whether it would provide information from the
            past 6 years instead of just the past 3 years.

       Citrix’s objection to the term “market” as vague and ambiguous (Rog 1; RFPs 15 and 17)
            Workspot insisted that it is Citrix’s obligation as an initial matter to define the “market” within which the
            parties compete. While Citrix did not agree with Workspot’s contention, it did confirm that it is not
            withholding discovery based on its objection to the term “market” as vague and ambiguous.

       Citrix’s objection to the term “roll-out time” as vague (Rog 3 and RFP 18)
            Workspot explained that the term “roll-out time” should not be vague as it is a term that was used in Citrix’s
            PI brief. Citrix confirmed it is not withholding discovery based on its objection to the term “roll-out time” as
            vague.

       Citrix’s limitation of its response to Interrogatory No. 2 to documents sufficient to show which small or medium
       sized businesses were current or former customers of Citrix’s Virtualization Solutions
            Citrix explained that it is collecting, and either has produced or will produce, the documents it has in its
            possession that reflect its customers for Virtualization Solutions, along with information regarding roll-out
            times for those customers, and complaints about roll-out times. Citrix also explained that it does not
            categorize its customers as small or medium sized businesses, nor does it necessarily have roll-out time
            information regarding each of its customers. Nonetheless, Citrix agreed to collect and produce the
            information it does have and to supplement this interrogatory response pursuant to Rule 33(d).

                                                             9
             Citrix’s limitation of its response to Interrogatory No. 3 to complaints made during the past three years that the
             roll out time was too long
                  See above regarding Citrix’s limitations of its responses to Interrogatory Nos. 1-3 to information from the
                  past 3 years.

             Citrix’s request for a meet and confer on RFP 1 to discuss “a more narrowly tailored request”
                  Workspot explained that it is seeking information regarding both Citrix’s research and development efforts
                  for any of the subject matter described in the Asserted Patents as well as documents concerning the
                  conception and reduction to practice of the inventions claimed in the Asserted Patents. Workspot also
                  insisted that it should not need to first identify prior art that it contends anticipates and/ or renders obvious
                  the Asserted Patents before Citrix produces information responsive to RFP 1. Citrix agreed to re-consider its
                  objections and response to RFP 1.

             Citrix’s objection that RFP 13 is outside the scope of the claims at issue in the case
                  Citrix confirmed that it is not withholding documents on the basis of its objection that RFP 13 is outside the
                  scope of the claims at issue in the case.

             Citrix’s limitation of its responses to RFPs 13, 15, and 17 to documents that are not subject to third-party
             confidentiality restrictions
                  Citrix explained that it is in the process of attempting to obtain the necessary permissions from third-parties
                  to produce patent license agreements and market analyst reports.

             Citrix’s refusal to produce documents in response to RFP 16
                  Citrix confirmed that it will not produce documents responsive to Workspot RFP 16.

Depositions
       The parties had a preliminary discussion regarding logistics for depositions. The depositions of Citrix witnesses
       will likely be held in DLA Piper’s Miami office during the weeks of July 16 and July 23. Depositions of Workspot
       witnesses will likely be held in California, presumably in Gibson Dunn’s Palo Alto office.

Document Production
      Workspot stated that its production responsive to Citrix’s initial set of discovery requests is not yet
      complete. Workspot intends to produce files in Apple’s proprietary file format that it has not yet been able to
      review and files that contain snippets of Workspot’s source code. Workspot stated that it will produce these
      additional documents within the next few days.
      Citrix stated that its production responsive to Workspot’s initial set of discovery requests is not yet complete. As
      noted above, Citrix intends to produce documents that contain third-party confidentiality restrictions, but it first
      needs to address these restrictions with the relevant third-parties. Citrix will update Workspot to let it know
      whether there are any additional documents it has not yet produced but plans to produce.


Regards,

Michael

Mic h a e l Stra p p
P a rtne r
T +1 617.406.6031
F +1 617.406.6100
M +1 917.518.3828
E micha e l.s tra pp@dla pipe r.com




                                                                   10
DLA P ipe r LLP (US )
33 Arch S tre e t, 26th Floor
Boston, Ma s s achus etts 02110-1447
Unite d S ta tes
www.dla pipe r.com


Fr o m : Hsin, Y. Ernest [mailto:EHsin@gibsondunn.com]
Se n t : Tuesday, June 26, 2018 12:18 PM
To : Strapp, Michael G.; POTTERANDERSON:Dave Moore; Kraft, De nise; Biggs, Brian
Cc: Palapura, Bindu; OByrne, Stephanie E.; Lyon, H. Mark; Buroker, Brian M.; Gha ssab, Yasmin; Souza, Mary Ann;
Andrea, Brian
Su b je ct : RE: Citrix v. Workspot -- Request for Meet and Confer

[EXTERNAL MES S AGE]

Counsel for Citrix:

During tomorrow’s meet and confer, we would like to discuss the following:

          Citrix’s objection to email production;
          Citrix’s failure to identify documents in response to Interrogatory Nos. 1-3 pursuant to Rule 33(d);
          Citrix’s limitations of its responses to Interrogatory Nos. 1-3 to information from the past 3 years;
          Citrix’s objection to the term “market” as vague and ambiguous (Rog 1; RFPs 15 and 17).
          Citrix’s objection to the term “roll-out time” as vague (Rog 3 and RFP 18);
          Citrix’s limitation of its response to Interrogatory No. 2 to documents sufficient to show which small or medium
          sized businesses were current or former customers of Citrix’s Virtualization Solutions;
          Citrix’s limitation of its response to Interrogatory No. 3 to complaints made during the past three years that the
          roll out time was too long;
          Citrix’s request for a meet and confer on RFP 1 to discuss “a more narrowly tailored request”;
          Citrix’s objection that RFP 13 is outside the scope of the claims at issue in the case;
          Citrix’s limitation of its responses to RFPs 13, 15, and 17 to documents that are not subject to third-party
          confidentiality restrictions
          Citrix’s refusal to produce documents in response to RFP 16

We look forward to speaking with you tomorrow.

Regards,



Y. Ern e s t Hs in

GIBSON DUNN
Gibs on, Dunn & Crutche r LLP
555 Mis s ion S tre e t, S a n Fra ncis co, CA 94105-0921
Te l +1 415.393.8224 • Fa x +1 415.374.8436
EHs in@gibs ondunn.com • www.gibs ondunn.com




                                                              11
From: Strapp, Michael G. <Michael.Strapp@dlapiper.com>
Sent: Friday, June 22, 2018 7:25 AM
To: POTTERANDERSON:Dave Moore <dmoore@potteranderson.com>; Kraft, Denise <denise.kraft@dlapiper.com>;
Biggs, Brian <Brian.Biggs@dlapiper.com>
Cc: Palapura, Bindu <bpalapura@potteranderson.com>; OByrne, Stephanie E. <sobyrne@potteranderson.com>; Lyon, H.
Mark <MLyon@gibsondunn.com>; Hsin, Y. Ernest <EHsin@gibsondunn.com>; Buroker, Brian M.
<BBuroker@gibsondunn.com>; Ghassab, Yasmin <Yasmin.Ghassab@dlapiper.com>; Souza, Mary Ann
<MaryAnn.Souza@dlapiper.com>
Subject: RE: Citrix v. Workspot -- Request for Meet and Confer

Thanks Dave – let’s plan on a call on Wednesday at 12:30 pm Eastern. I’ll circulate a dial-in and invite.

Regards,

Michael

Mic h a e l Stra p p
P a rtne r
T +1 617.406.6031
F +1 617.406.6100
M +1 917.518.3828
E micha e l.s tra pp@dla pipe r.com




DLA P ipe r LLP (US )
33 Arch S tre e t, 26th Floor
Boston, Ma s s achus etts 02110-1447
Unite d S ta tes
www.dla pipe r.com


Fr o m : Moore, David E. [mailto:dmoore@potteranderson.com]
Se n t : Friday, June 22, 2018 10:13 AM
To : Strapp, Michael G.; Kraft, De nise; Biggs, Brian
Cc: Palapura, Bindu A.; OByrne, Stephanie E.; mlyon@gibsondunn.com; Y. Ernest Hsin (ehsin@gibsondunn.com);
Buroker, Brian M.; Ghassab, Yasmin; Souza, Mary Ann
Su b je ct : RE: Citrix v. Workspot -- Request for Meet and Confer

[EXTERNAL MES S AGE]

Do you have time after 9:30 a.m. (Pacific) on Tuesday or Wednesday of next week?

Regards,
Dave

From: Strapp, Michael G. [mailto:Michael.Strapp@dlapiper.com]
Sent: Thursday, June 21, 2018 3:49 PM
To: Moore, David E. <dmoore@potteranderson.com>; denise.kraft <denise.kraft@dlapiper.com>;
Brian.Biggs@dlapiper.com
Cc: Palapura, Bindu A. <bpalapura@potteranderson.com>; OByrne, Stephanie E. <sobyrne@potteranderson.com>;
mlyon@gibsondunn.com; Y. Ernest Hsin (ehsin@gibsondunn.com) <ehsin@gibsondunn.com>; Buroker, Brian M.
<BBuroker@gibsondunn.com>; Ghassab, Yasmin <Yasmin.Ghassab@dlapiper.com>; Souza, Mary Ann

                                                             12
<MaryAnn.Souza@dlapiper.com>
Subject: [EXT] RE: Citrix v. Workspot -- Request for Meet and Confer

David,

We’d like to set up a call early next week to discuss the following items:

             Location and logistics for the review of Workspot’s source code;
             Exchanging custodians and search terms for the collection and production of emails;
             Workspot’s over-designation of all of its interrogatory responses as “Confidential”;
             Workspot’s refusal to produce cost and profit information and information concerning its offers for sale and
             solicitations of customers for its Accused Products in response to Citrix RFP 5; and
             Workspot’s refusal to produce emails responsive to Citrix RFPs 11 and 14-16.

Please let us know your availability for a call.

Regards,

Michael



Mic h a e l Stra p p
P a rtne r
T +1 617.406.6031
F +1 617.406.6100
M +1 917.518.3828
E micha e l.s tra pp@dla pipe r.com




DLA P ipe r LLP (US )
33 Arch S tre e t, 26th Floor
Boston, Ma s s achus etts 02110-1447
Unite d S ta tes
www.dla pipe r.com


Fr o m : Moore, David E. [mailto:dmoore@potteranderson.com]
Se n t : Friday, June 15, 2018 3:38 PM
To : Strapp, Michael G.; Kraft, De nise; Biggs, Brian
Cc: Palapura, Bindu A.; OByrne, Stephanie E.; mlyon@gibsondunn.com; Y. Ernest Hsin (ehsin@gibsondunn.com);
Buroker, Brian M.
Su b je ct : RE: Citrix v. Workspot -- protective order

[EXTERNAL MES S AGE]

Good to go.

Dave

From: Strapp, Michael G. [mailto:Michael.Strapp@dlapiper.com]
Sent: Friday, June 15, 2018 3:01 PM
To: Moore, David E. <dmoore@potteranderson.com>; denise.kraft <denise.kraft@dlapiper.com>;
Brian.Biggs@dlapiper.com
                                                                13
Cc: Palapura, Bindu A. <bpalapura@potteranderson.com>; OByrne, Stephanie E. <sobyrne@potteranderson.com>;
mlyon@gibsondunn.com; Y. Ernest Hsin (ehsin@gibsondunn.com) <ehsin@gibsondunn.com>; Buroker, Brian M.
<BBuroker@gibsondunn.com>
Subject: [EXT] RE: Citrix v. Workspot -- protective order

David,

We’ve agreed to all of your additional substantive edits, but made a few additional minor formatting edits and edits to
correct paragraph references. Attached for your final review is a redlined and clean version of the PO. Please confirm
that we have your permission to add your electronic signature and to file with the Court.

Thanks,

Michael

Mic h a e l Stra p p
P a rtne r
T +1 617.406.6031
F +1 617.406.6100
M +1 917.518.3828
E micha e l.s tra pp@dla pipe r.com




DLA P ipe r LLP (US )
33 Arch S tre e t, 26th Floor
Boston, Ma s s achus etts 02110-1447
Unite d S ta tes
www.dla pipe r.com


Fr o m : Moore, David E. [mailto:dmoore@potteranderson.com]
Se n t : Friday, June 15, 2018 12:46 PM
To : Strapp, Michael G.; Kraft, De nise; Biggs, Brian
Cc: Palapura, Bindu A.; OByrne, Stephanie E.; mlyon@gibsondunn.com; Y. Ernest Hsin (ehsin@gibsondunn.com);
Buroker, Brian M.
Su b je ct : RE: Citrix v. Workspot -- protective order

[EXTERNAL MES S AGE]

Please see the attached, which adds a few additional edits/ nits (after accepting Citrix's edits). I am not sure we will
need a further meet and confer, but if you feel otherwise, please reply to all on this email chain. Thanks.

Dave

From: Strapp, Michael G. [mailto:Michael.Strapp@dlapiper.com]
Sent: Thursday, June 14, 2018 9:58 PM
To: Moore, David E. <dmoore@potteranderson.com>; denise.kraft <denise.kraft@dlapiper.com>;
Brian.Biggs@dlapiper.com
Cc: Palapura, Bindu A. <bpalapura@potteranderson.com>; OByrne, Stephanie E. <sobyrne@potteranderson.com>;
mlyon@gibsondunn.com; Y. Ernest Hsin (ehsin@gibsondunn.com) <ehsin@gibsondunn.com>; Buroker, Brian M.
<BBuroker@gibsondunn.com>
Subject: [EXT] RE: Citrix v. Workspot -- protective order

Dave,
                                                             14
Attached please find Citrix’s revisions to the version of the PO you sent earlier today. We are available for a call
tomorrow if you’d like to discuss.

Regards,

Michael

Mic h a e l Stra p p
P a rtne r
T +1 617.406.6031
F +1 617.406.6100
M +1 917.518.3828
E micha e l.s tra pp@dla pipe r.com




DLA P ipe r LLP (US )
33 Arch S tre e t, 26th Floor
Boston, Ma s s achus etts 02110-1447
Unite d S ta tes
www.dla pipe r.com


Fr o m : Moore, David E. [mailto:dmoore@potteranderson.com]
Se n t : Thursday, June 14, 2018 10:59 AM
To : Kraft, Denise; Biggs, Brian; Strapp, Michael G.
Cc: Palapura, Bindu A.; OByrne, Stephanie E.; mlyon@gibsondunn.com; Y. Ernest Hsin (ehsin@gibsondunn.com);
Buroker, Brian M.
Su b je ct : Citrix v. Workspot -- protective order

[EXTERNAL MES S AGE]

Attached are our proposed changes to the PO. Please let us know if you would like to discuss.

Regards,
Dave


Da vid E. Mo o re
Pa rtne r
Potter Ander son & Cor r oon LLP
1313 North Ma rke t S tre e t
P .O. Box 951
Wilmington, DE 19899-0951
302 984 6147 Dire ct Dia l
302 658 1192 Fa x
d m oo re @p o tte ra n d e rs on .c om
www.p o tte ra n d e rs o n .co m

P otte r Ande rs on & Corroon LLP is not providing a ny a dvice in this communica tion with res pe ct to a ny fe de ra l ta x ma tte rs.

THIS ELECTRONIC MAIL TRANSMIS S ION AND ANY ATTACHMENTS MAY CONTAIN P RIVILEGED, CONFIDENTIAL, OR P ROP RIETARY
INFORMATION INTENDED ONLY FOR THE PERS ON(S ) NAMED. IF THE READER OF THIS MES S AGE IS NOT THE INTENDED RECIP IENT OR
THE AUTHORIZED REP RES ENTATIVE OF THE INTENDED RECIP IENT, YOU ARE HEREBY NOTIFIED THAT ANY DISTRIBUTION, COP YING, OR
DIS CLOS URE OF THIS COMMUNICATION IS S TRICTLY P ROHIBITED.

Please consider the environment before printing this email.

Th e in fo rm a t ion con t a in e d in t h is e m a il m a y b e co n fid e n t ia l a n d / o r le g a lly p rivile g e d . It h a s b e e n s e n t fo r t h e s ole u s e o f t h e in t e n d e d
re cip ie n t ( s ) . If t h e re a de r of th is m e s s a g e is n o t a n in t e n d e d re cip ie n t , yo u a re h e re b y n o t ifie d t h a t a n y u n a u t h o rize d re vie w , u s e , d is clo s u re ,
d is s e m in a t io n , d is t rib u t ion , o r co p yin g o f t h is co m m u n ica t io n , or a n y o f it s co n t e n t s , is s t rict ly p ro h ib it e d . If yo u h a ve re ce ive d th is
                                                                                                         15
co m m u n ica t io n in e rr o r, p le a s e re p ly t o t h e s e n d e r a n d d e s t ro y a ll co p ie s o f t h e m e s s a g e . To con t a ct u s d ire ct ly, s e n d t o
p o s t m a s t e r@d la p ip e r. co m . Th a n k yo u .
Please consider the environment before printing this email.

Th e in fo rm a t ion con t a in e d in t h is e m a il m a y b e co n fid e n t ia l a n d / o r le g a lly p rivile g e d . It h a s b e e n s e n t fo r t h e s ole u s e o f t h e in t e n d e d
re cip ie n t ( s ) . If t h e re a de r of th is m e s s a g e is n o t a n in t e n d e d re cip ie n t , yo u a re h e re b y n o t ifie d t h a t a n y u n a u t h o rize d re vie w , u s e , d is clo s u re ,
d is s e m in a t io n , d is t rib u t ion , o r co p yin g o f t h is co m m u n ica t io n , or a n y o f it s co n t e n t s , is s t rict ly p ro h ib it e d . If yo u h a ve re ce ive d th is
co m m u n ica t io n in e rr o r, p le a s e re p ly t o t h e s e n d e r a n d d e s t ro y a ll co p ie s o f t h e m e s s a g e . To con t a ct u s d ire ct ly, s e n d t o
p o s t m a s t e r@d la p ip e r. co m . Th a n k yo u .
Please consider the environment before printing this email.

Th e in fo rm a t ion con t a in e d in t h is e m a il m a y b e co n fid e n t ia l a n d / o r le g a lly p rivile g e d . It h a s b e e n s e n t fo r t h e s ole u s e o f t h e in t e n d e d
re cip ie n t ( s ) . If t h e re a de r of th is m e s s a g e is n o t a n in t e n d e d re cip ie n t , yo u a re h e re b y n o t ifie d t h a t a n y u n a u t h o rize d re vie w , u s e , d is clo s u re ,
d is s e m in a t io n , d is t rib u t ion , o r co p yin g o f t h is co m m u n ica t io n , or a n y o f it s co n t e n t s , is s t rict ly p ro h ib it e d . If yo u h a ve re ce ive d th is
co m m u n ica t io n in e rr o r, p le a s e re p ly t o t h e s e n d e r a n d d e s t ro y a ll co p ie s o f t h e m e s s a g e . To con t a ct u s d ire ct ly, s e n d t o
p o s t m a s t e r@d la p ip e r. co m . Th a n k yo u .
Please consider the environment before printing this email.

Th e in fo rm a t ion con t a in e d in t h is e m a il m a y b e co n fid e n t ia l a n d / o r le g a lly p rivile g e d . It h a s b e e n s e n t fo r t h e s ole u s e o f t h e in t e n d e d
re cip ie n t ( s ) . If t h e re a de r of th is m e s s a g e is n o t a n in t e n d e d re cip ie n t , yo u a re h e re b y n o t ifie d t h a t a n y u n a u t h o rize d re vie w , u s e , d is clo s u re ,
d is s e m in a t io n , d is t rib u t ion , o r co p yin g o f t h is co m m u n ica t io n , or a n y o f it s co n t e n t s , is s t rict ly p ro h ib it e d . If yo u h a ve re ce ive d th is
co m m u n ica t io n in e rr o r, p le a s e re p ly t o t h e s e n d e r a n d d e s t ro y a ll co p ie s o f t h e m e s s a g e . To con t a ct u s d ire ct ly, s e n d t o
p o s t m a s t e r@d la p ip e r. co m . Th a n k yo u .


This message may contain confidential and privileged information. If it has been sent to you in error, please
reply to advise the sender of the error and then immediately delete this message.

Please consider the environment before printing this email.

Th e in fo rm a t ion con t a in e d in t h is e m a il m a y b e co n fid e n t ia l a n d / o r le g a lly p rivile g e d . It h a s b e e n s e n t fo r t h e s ole u s e o f t h e in t e n d e d
re cip ie n t ( s ) . If t h e re a de r of th is m e s s a g e is n o t a n in t e n d e d re cip ie n t , yo u a re h e re b y n o t ifie d t h a t a n y u n a u t h o rize d re vie w , u s e , d is clo s u re ,
d is s e m in a t io n , d is t rib u t ion , o r co p yin g o f t h is co m m u n ica t io n , or a n y o f it s co n t e n t s , is s t rict ly p ro h ib it e d . If yo u h a ve re ce ive d th is
co m m u n ica t io n in e rr o r, p le a s e re p ly t o t h e s e n d e r a n d d e s t ro y a ll co p ie s o f t h e m e s s a g e . To con t a ct u s d ire ct ly, s e n d t o
p o s t m a s t e r@d la p ip e r. co m . Th a n k yo u .
Please consider the environment before printing this email.

Th e in fo rm a t ion con t a in e d in t h is e m a il m a y b e co n fid e n t ia l a n d / o r le g a lly p rivile g e d . It h a s b e e n s e n t fo r t h e s ole u s e o f t h e in t e n d e d
re cip ie n t ( s ) . If t h e re a de r of th is m e s s a g e is n o t a n in t e n d e d re cip ie n t , yo u a re h e re b y n o t ifie d t h a t a n y u n a u t h o rize d re vie w , u s e , d is clo s u re ,
d is s e m in a t io n , d is t rib u t ion , o r co p yin g o f t h is co m m u n ica t io n , or a n y o f it s co n t e n t s , is s t rict ly p ro h ib it e d . If yo u h a ve re ce ive d th is
co m m u n ica t io n in e rr o r, p le a s e re p ly t o t h e s e n d e r a n d d e s t ro y a ll co p ie s o f t h e m e s s a g e . To con t a ct u s d ire ct ly, s e n d t o
p o s t m a s t e r@d la p ip e r. co m . Th a n k yo u .
Please consider the environment before printing this email.

Th e in fo rm a t ion con t a in e d in t h is e m a il m a y b e co n fid e n t ia l a n d / o r le g a lly p rivile g e d . It h a s b e e n s e n t fo r t h e s ole u s e o f t h e in t e n d e d
re cip ie n t ( s ) . If t h e re a de r of th is m e s s a g e is n o t a n in t e n d e d re cip ie n t , yo u a re h e re b y n o t ifie d t h a t a n y u n a u t h o rize d re vie w , u s e , d is clo s u re ,
d is s e m in a t io n , d is t rib u t ion , o r co p yin g o f t h is co m m u n ica t io n , or a n y o f it s co n t e n t s , is s t rict ly p ro h ib it e d . If yo u h a ve re ce ive d th is
co m m u n ica t io n in e rr o r, p le a s e re p ly t o t h e s e n d e r a n d d e s t ro y a ll co p ie s o f t h e m e s s a g e . To con t a ct u s d ire ct ly, s e n d t o
p o s t m a s t e r@d la p ip e r. co m . Th a n k yo u .
Please consider the environment before printing this email.

Th e in fo rm a t ion con t a in e d in t h is e m a il m a y b e co n fid e n t ia l a n d / o r le g a lly p rivile g e d . It h a s b e e n s e n t fo r t h e s ole u s e o f t h e in t e n d e d
re cip ie n t ( s ) . If t h e re a de r of th is m e s s a g e is n o t a n in t e n d e d re cip ie n t , yo u a re h e re b y n o t ifie d t h a t a n y u n a u t h o rize d re vie w , u s e , d is clo s u re ,
d is s e m in a t io n , d is t rib u t ion , o r co p yin g o f t h is co m m u n ica t io n , or a n y o f it s co n t e n t s , is s t rict ly p ro h ib it e d . If yo u h a ve re ce ive d th is
co m m u n ica t io n in e rr o r, p le a s e re p ly t o t h e s e n d e r a n d d e s t ro y a ll co p ie s o f t h e m e s s a g e . To con t a ct u s d ire ct ly, s e n d t o
p o s t m a s t e r@d la p ip e r. co m . Th a n k yo u .
Please consider the environment before printing this email.

Th e in fo rm a t ion con t a in e d in t h is e m a il m a y b e co n fid e n t ia l a n d / o r le g a lly p rivile g e d . It h a s b e e n s e n t fo r t h e s ole u s e o f t h e in t e n d e d
re cip ie n t ( s ) . If t h e re a de r of th is m e s s a g e is n o t a n in t e n d e d re cip ie n t , yo u a re h e re b y n o t ifie d t h a t a n y u n a u t h o rize d re vie w , u s e , d is clo s u re ,
d is s e m in a t io n , d is t rib u t ion , o r co p yin g o f t h is co m m u n ica t io n , or a n y o f it s co n t e n t s , is s t rict ly p ro h ib it e d . If yo u h a ve re ce ive d th is
co m m u n ica t io n in e rr o r, p le a s e re p ly t o t h e s e n d e r a n d d e s t ro y a ll co p ie s o f t h e m e s s a g e . To con t a ct u s d ire ct ly, s e n d t o
p o s t m a s t e r@d la p ip e r. co m . Th a n k yo u .




                                                                                                         16
EXHIBIT U
0120323104        56788979987866867889878997778 99229!"2#3$%&#'"(
       ¨Cq.          Cq.@78         © {C75451/75C@8         .88/w.8                dNQPOULKUdJNPYYLO<Q>VQ                    iG..7

  ¥E/@15705¥BE@. .71 2/G6 /
                 E@..72/G6/
                               dJC8
                                  NPYYLO<¦5
                                          QA.
                                           >VQC8 {.G8 §0C/A1/878                                     ?C66CG
   iCB /7.87 .CB6. 2C7
                       XYJVMUPoL=dIQMNP^
    -./0124567.08:;<=>      H>=P\YKUSM=NoNMRKYQ\M=NK=V\]V=oRQP\
                                                      bq57/2-5@2/drIULQ]<;UP<Q:xsQKyxz
                                                      dKYUVVMNRQdE/@15705dBE@..712/G6/
                            RYYL<YUK=PM [=IJYLULU=PQPM=PY£
                            OULKUtO=I«]V=oR«yy«xx«gOOdNQPOULKU
    W2C7C4C66CG:XYSKYR<:ZUY>QVV                       =PJKYIURYRROQVQ]UVULMURQ]=NL;fX;t
                            doNPPQK>]
          _E65/`ab5@86.D deNVUQfg
              ?C66CG
                                                      ;QQ;ROQVQ]UVULMURQ]=NL[;ksfX;t
                                           ¬­®°±²³dQ     PR­·
                                                       ´µ­¶ <N­¸
                                                               ]V¹=oº­»¹¼¶¶±½»¶­º»¸¼¾»µ±¿µ»±¶À¹»µ»Á´Â
          h/7DiE0 djQLMkNKlm[              55ÃÄ8Å989998998Æ878"87968
                                           8Ç887"8Æ968È9!É98899899ÊË5Ì
              ?C66CG                       $67ÊÌÊÍ$205875/@n
                                                               ÎÌ.566ÃÄ
                                                                       DdKYUV8VMÃ
                                                                                 NR8Q:
                                                                                    )
                                                                                     xsQ
                                                                                          8K997yxz9998
                                           "9Ç!" XYJVMUPoL=dJNPYYLO<Q>VQdNQPOULKUQP\=L<YKR
          -7.B2/@5.nE26. d;XNg                        rP\QRHRQU\VQRL>YY^~VYLIY^P=>><YPM=NYKNPoV=]QVHkS=KQy]P
              ?C66CG xxzrsxsQKyxz                O=IJQPMt
                                                                                       
             ?5@AB.CB6.DCEF@CG
             HIJ=KLM=NKO=PLQOLRSK=ITIQUV                     205875/@n.566DdKYUVVMNRQ:xsQKyxz
                                                             XYJVMUPoL=dJNPYYLO<Q>VQdNQPOULKUQP\=L<YKR
    [=PPYOL=L<YKQ\\KYRR]==^R          k>YYLM=NKKYJVM         PVYRRHIURRY\R=IYL<UPo~M=NKYL<Y=PYLK=VVUPoIY~IMSKUYP\tQYQPUOY\QMt
    i0.@A84C0DCE:[<QPoY                                      E@..72/G6/dJNPYYLO<Q>VQ:xsQKyxz
    pi2.nCq/@C448                                            XYJVMUPoL=dKYUVVMNRQdNQPOULKUQP\=L<YKR
    rPY>RYKUYRSK=IL<YOKYQL=K=SsQ\
    sYPtuQLO<P=>=PdvKUIYZU\Y=t                               O<UYSL>ULLYK=SSUOYK mNUV\UPoOV=N\URP=LRQIYQRLQV^UPoQ]=NLUL 
        vK=I=LY\]Mk<YX=IQP=SSR
    p?05A/D?..65@w                                               ¡
    xyzjk>YYLR
                                                             205875/@n.566DdKYUVVMNRQ:xsQKyxz
    p{/75C@/6?/0q.08|/D                                      XYJVMUPoL=dJNPYYLO<Q>VQdNQPOULKUdrIULQ]<;UP<Q
    }~}k>YYLR
    ww8                                                     sNRL<QYIURRY\M=NoNMR<QUPos;¢k;ZvR=PRLQoYQLM=NKQPPNQVYYPLttto=L
    ~}k>YYLR                                              QPMU\Y=R£
    `66//5
    t}jk>YYLR
    pnCD/6W.AA5@w                                            205875/@n.566DdKYUVVMNRQ:xsQKyxz
    vKUPOYRRfNoYPUYIQKKUYReQO^mK==^R]QP^UP
    QP=L<YKK=MQV>Y\\UPo
                                                             XYJVMUPoL=dJNPYYLO<Q>VQdNQPOULKUdrIULQ]<;UP<Q
                                                             ;=~P=>M=NKYJ=RLUPosUOK=R=SLIQLYKUQVttt<=>RM=NKKYVQLU=PR<UJ>UL<L<YI£rR
    p.@@WCq.@                                               o==\QR=NKR£
    ~}xzk>YYLR
    CB.?0/@158                                                                         ¡
    ~y}k>YYLR
    p?05A/DC75/75C@                                        205875/@n.566DdKYUVVMNRQ:xsQKyxz
    tjk>YYLR                                              XYJVMUPoL=dJNPYYLO<Q>VQdNQPOULKUQP\=L<YKR
    p?CE@A@b56.4./.8                                    sQLY~M=NYo=LyyS=VV=>YKRttt\=PL]KUPoQ^PUSYL=QoNPSUo<Lttt¤¤
                                                                                      ¡
    yxk>ULLYK r]=NL YVJ[YPLYK kYKIR
    vKUQOMJ=VUOM [==^UYR r\RUPS=                            E@..72/G6/dJNPYYLO<Q>VQ:xsQKyxz
                                                             XYJVMUPoL=dJNPYYLO<Q>VQdKYUVVMNRQQP\=L<YKR
99229998!"267889"299624)0*3)+4*),+3*3*4)                                                                               023
0120323104        5678897998786646
                                                          876478898678997778 99229!"2#3$%&#'"(
                                                             839:2;3<<6.=3>23><7<3;2?.9@A.<0B2C97D4B9@EF3<<6.=3>22?CDG
                                                                              HIJLMNIOPQNPRMQSQTUUJVTPPQMW
                                                                               XY98998979877Z["98"968
                                     cdeffgijklmk                             \998]88!89897988^_9
                                    o4>9BB2/?.;p.                             9898"7987²9®m
                                                                                                ^m®l
                                                                                                     88!`a789897_8
                                                                              "6!"9!"
                            xB4p6C9723oA.6>90y
                            ;39@B<C{63>7cdef >6Dbfg<ijkB.lm@ko46>39B>B2</?.3;pp.q@rs=t.p3<u7vrDw.9@
                            DBB2?BC<396E3xA4    B4p6C9B     7223C2o<C3BCp9p6>D..9oy6>.39/9C2<CBz.9@u32?B<D
                            /C2<Cz~/3A=p37D<Du>/.9vp9BCE9v7.;.r6{r<3/
                                                                          A|>BD2C39/    }.AC oy 73~>
                                                                                                    ?..
                                                                                                      2:9
                                                                                                        D./ C26<DCBz.D6~p3>@;.D?C97@3BD9:2
                                                                                                          p;.
                            o7>99.<;= b
                                                             ijgkefmmo<BCpp6>D.qrst.<uvrw
                                                             xB4p6C9723o4>9BB2/?.;p.oy>.9/C2<Cz
                                                             o;3<0D432oAC2.=?C9?..B9:263>732.964<34B<A.<0B2C97A.2B<C.p
                                                             .9:263>D4B9@D3ABA39B639C2
                            rrGuwtrst.<uvrw                                             
                                                             cdeffgijklmko4>9BB2/?.;p.qrst.<uvrw
                                                             C2<Cz8CD./.939C/.pBz.A4pB3{/p3>@;.D?C97E3D2C97.DB4.<.2BD2./0
                                                             {3<B./?/>D23AB<.9@?C@C97C2E//odkeg o<BCpp6>D.
                                      ;BB263><<B4p6                             ­®¯°®goF3<0D432
                                                                                 7<B.2Bz.A4pB3{?3;/p3>@;.D?C97;3<0D/.9=BDBB9
                                                                                 C92?B8D4./B~oAC2.=?C9?.Bz4p.C9DG
                                                                                 ?>=D~p6v|v

                                                                                          
                                                             cdeffgijklmko4>9BB2/?.;p.qrst.<uvrw
                                                             xB4p6C9723oA.6>90y
                                                             ;39@B<C{63>7>6D<B.@63><3p@=p37D.9@DBB2?BC<396E3A4B2C2C39.9639B
                                                             /C2<Cz~/3A=p37Duvvrr//odkego7>99.<;=
                                                                                  TJMPNUW QWOPPT¡QP QUO¢QMT£MQTP¤
                                                                                  55¥\8¦989998998_878"879
                                                                                  688§887"8_968¨9![988
                                                                                  99899©ª5^$67©^©«$7¬^¥\8
                                                                                  "9§!"



                                                                                          -./0232345




99229998!"267889"299624)0*3)+4*),+3*3*4)                                                                                     323
0120323104                    56789
888

7998999
687
6
7878 !"8#$ 
       ¡Bp-           Bp-?67         ¢ jB64340.64B?7          -77.w-7                     bMPONTKJTg=<J]QI<K                     mF--6

  D.?046/4FB/E7D?-
                   AB6  -61.F5.bIMOXXKN;P=UP9drPJefd|
                  ZTKJTg£q£¤TQPNPO<OTNPUXgPHIUX<RNU<M[=PQ;TOc<QKTOcPQXIPJPKXQKPN]
                       R<JB7
   mBA .6-76 -BA5- 1B6 XPN;NM 4
                                QK@-
                                  <HX
                                    B7JPO[j-
                                          ;T[F7
                                             TOcTKNNi/b
                                                       B.M@0
                                                           PO.N7T6KJ7TgbJXTUULMQP
                                                             VB/E7AB6bt<J]QI<K
    ,-./013456-/79:;<=                                       qchp4
                                                                JXPK6X.g1,
                                                                        PHI4U?1.
                                                                             X<RbqHT
                                                                                 ;<=¥KNPU<\M;[:=P
                                                                                               TO;QP9
                                                                                                   ;TOec=<
                                                                                                         rPJL]QeNfPdO|\XQXXO
                                                             TOK;X¥Y¤GQIPNXsbqHTKP\;:TO;PXgIUPTEO7QAB6
                                                                b D. ?0 4
                                                                         6/4
                                                                             <M PJ
                                                                                   X =X UN < HX  bVB/     
                                                             ;M\QsULf}¦Sf
    V1B6B3B55BF9WXRJXQ;9YTX=PUU                                                      D.?o4-/.bMPONTKJTg
                                                                                     bqHTKP\;:TO;PK;PO]QR<JK;XJT[X
              ^F.47_6-`bc<J[<dedf\g                        
                 >B55BF
                                 1/4764.?o-455CbJXTUULMQP9drPJefd|
              h54i.5D01b\PUMN;g b=<J]QI<KbqHTKP\;:TO;PPXO§KL<Mc<KPOLIJ<IXJHPJ]XKTOcHPKXJTPU
                 >B55BF
                                 ZPO§KL<MQIXO[Q<HXYZH<OXL<OTK            
                                                        D.?o4  -/.bMPONTKJTg9ezrPLefd|
             j40B55-V.55.0- bkTND?-<Ul -61.F5.bIMOXXWKXNI;UPL=U
                                                               TOcP9
                                                                   K<dbqHT
                                                                        rPJKePf\d;|:TO;PbcMOOPJ=\PO[<K;XJQ
                 >B55BF            JMOOTOcP=PLRJ<H¦MXQGKT<JXOHT
                                                              {POHTc <s
                                                                  [X[HXv;P<K§RQKP;UT=P
                                                                                    QLQXPQLsZU<M[=PQ;TOc[<XQO§K
                                   QNPUX
           >4?@A-BA5-CBDE?BF            
           GHI<JKL<MJN<OKPNKQRJ<HSHPTU
                                   1/4764.?o-455CbJXTUULMQP9drPJefd|
    Z<OOXNK<K;XJP[[JXQQ\<<]Q       rPKX{L<M§Xc<KzffR<UU<=XJQsss[<O§K\JTOcP]OTRXK<PcMORTc;Ksss¥¨©¨
                                                                       
    m/-?@73B/CBD9Z;POcX        D?--61.F5.bIMOXXKN;P=UP9drPJefd|
    nm1-oBp.?B337              N;TXRK=TKKXJ<RRTNXJMTU[TOcNU<M[TQO<KQPHXPQKPU]TOcP\<MKTK
    qOX=QXJTXQRJ<HK;XNJXPK<J<RrP[
    rXOstPKN;O<=<ObuJTHXYT[X<s 
        uJ<H<KX[\Lv;XW<HPO<RRQ
    n>/4@.C>--54?w
    dffxv=XXKQ
                                      1/4764.?o-455C                                                     >B55BF
                                bJXTUULMQP
    nj.64B?.5>./p-/7y.C
    z{|e}v=XXKQ         WXIULTOcK<bIMOXXKN;P=UPbMPONTKJTgPO[e<K;XJQ
    ~55..4
    }szxv=XXKQ              «OUXQQGHTQQX[Q<HXK;TOc{L<M§JXK;X<OX
    ^71-/
    }fsxv=XXKQ
                             KJ<UUTOcHX{HLRJTXO[sPXPOTNX[PLs
    nA-??FBp-?               de|urdrPJefd|
    e{effv=XXKQ                                                 hp46.1,4?1.bqHTKP\;:TO;P9ezrPLefd|
    ^ww7                                                        bcMOOPJ=\b[<=XO\bD.?046/4<=P\<MKK;XRUPQ;TOcbFB/E7AB6
    {|v=XXKQ                                                 \MKK<OQbJP[uXKXJQ<ObFB/E7AB6K=TKKXJsN<HcMOOPJ=\QKPKMl
    noBC.5V-@@4?w                                                 v;TQv=XXKTQMOPPTUP\UXs
    uJTONXQQMcXOTXHPJJTXQPN]J<<]Q\POv
                                       ]=X
                                        TOXKL<MJJXIUL
    PO<K;XJJ<LPU=X[[TOc
    BA->/.?047                                                                               
    {|dv=XXKQ
    oB-/6B5-p-?6-                                             D?--61.F5.bIMOXXKN;P=UP9drPJefd|
    |{}dv=XXKQ                                                 WXIULTOcK<bJXTUULMQPbMPONTKJTgPO[e<K;XJQ
                                                                N;TXRK=TKKXJ<RRTNXJMTU[TOcNU<M[TQO<KQPHXPQKPU]TOcP\<MKTK
    efdv=TKKXJ q\<MK XUIZXOKXJ vXJHQ                              
    uJTPNLI<UTNL Z<<]TXQ q[QTOR<
6

%922
8

7#278929

924&0'&&())*1+*43*'3                                                                                      02'
0120323104                    56789
888

7998999
687
6
7878 !"8#$ 
                                                             56789:8;<>?8@@ACDEFGGHIJ-KLMN-DOPLQ
                                                             RE3GHFST12C3ISEE1.U-VG-CWI-S.F1DFX-SYO21UEDJ
                                                             N-1EZH2I[\ET21]PP^2GG2VEDJ___Y2S[1`DFST-/SF^E12-TIS^FTU1___abcded
                                      no<??:56;p@;C3ISEE1.U-fVG-KLMN-DfOPLQ g
                                      rF1DFXhFJ-.-S2SF.-GEX-j3GE2^.G2IYsV-JUFSTtw2J1FST-JE3-D-1EJ1-./
                                      ^2DE-.U.IJ12jED-SYU567  FYFS8T9:F81;t<>
                                                                            ..?CW8@@IA-CD
                                                                                       S.FE1DFGXGHICD  EFGLGHMIN-
                                                                                                     J-K       J-DOPLQ
                                                             RE3GHFST12C3ISEE1.U-VG-CWI-S.F1DFX-SYO21UEDJ
                                                             hSY-JiJ-FYG-J1VEE/ZGE1jE/S2VVUESH2I[\EDISTG2`-Gik^2D-l]P`S
                                                        hT.DE2-j31E-XS-j3  H_abGE2^U2Vc.G2IYV-JUFSTV2D/J.-S`EJEES
                                                        FS1UEci           J3-.E_ChjF1-`UFSU-mEX3G-FSJa
                                                                     f vqsP
                                                        UI`J_GHwP
                                                             no<??:56;p@;C3ISEE1.U-VG-KLMN-DOPLQ
                                                             RE3GHFST12CDEFGGHIJ-CWI-S.F1DFX-SYO21UEDJ
                                            f                DISSFSTf-V-H^D2jqIEJ1F2SZ-jFT2_kU-1[J-GV-HJE-JH_rG2IYsV-JUFSTY2EJS[1
                                      56789:8;<>?8@@ACDEFGGHIJJ.-K
                                                                -GEtLMN-DOPLQ
                                      CV2D/J321ChjF1-`UFSU-w-\ES[1H2IT21-SH3D23EDj-D/E1FSTj-1EDF-G|
                                      r-S[1H2IJ3ESYJ2jErj2gSEH2SF1|
                                            f                u;<<AfCY-SJEGJ12DHKh3DOv
                                                             RE3GHFST12CWI-S.F1DFX
                                      no<??:56;p@;C3ISEEwjjZ   1.U-VG   i-KU2SLEMJN-
                                                                                   1GHDV2  OPSLYQEDFSTVUHrF1DFXJIExy7z9{y:|i}`E.-IJE1UE^2ISYED2^
                                      DISSFST-V-H^D2jqIEJpy7  1F2SzZ9-{y:
                                                                        jFT2FJ_EkXU-rF 1[1JDF-XG|V-
                                                                                                  abHJE-JH_rG2IYsV-JUFSTY2EJS[1
                                      J.-GEt
                                           g
                                                             ~8:;68<6;ChjF1-`UFSU-KO]N-HOPLQ
                                      56789:8;<>?8@@ACDEFGGHIC
                                                              J-K
                                                                o;L<
                                                                    M8N-
                                                                      :78DOCT
                                                                            PLQISS-DV`C,D-Y}E1EDJ2ScrF1DFXHSEDTHCxy7z9{y:
                                      N-1EZH2I[\ET21]PP^2GG2VEDJ___Y2S[1`DFST-/SF^E12-TIS^FTU1___abcded
                                           f             f          g
                                      no<??:56;p@;C3ISEE1.U-VG-KLMN-DOPLQ
                                      .UFE^1VF11ED2^^F.EDt,IFGYFST.G2IYFJS21J-jE-J1-G/FST-`2I1F1t
                                           g
                                      56789:8;<>?8@@A                                                y@@yp
                                     CDEFGGHIJ-
                             RE3GHFST12C3ISEE1.U-VG-CWI-S.F1DFX-SYO21UEDJ
                             SGEJJijFJJEYJ2jE1UFSTZH2I[DE1UE2SE
                             1D2GGFSTjEZjH^DFESY_w-\E-SF.EY-H_
                             LOaQ}NsLMN-DOPLQ

                                                                                            g
                                       kVEE1H2IDDE3GH        56789:8;<>?8@@ACDEFGGHIJ-KLMN-DOPLQ
                                                             RE3GHFST12C3ISEE1.U-VG-CWI-S.F1DFX-SYO21UEDJ
                                                             SGEJJijFJJEYJ2jE1UFSTZH2I[DE1UE2SE1D2GGFSTjEZjH^DFESY_w-\E-SF.EY-H_


                                                                                            ,-./121234

6

%922
8

7#278929

924&0'&&())*1+*43*'3                                                                                             32'
0120323104                    56789
888

7998999
687
6
7878 !"8#$ 




6

%922
8

7#278929

924&0'&&())*1+*43*'3                                                                           '2'
0120323104                        56789
7978897879
98!"787##$%&8' 
      ¤Es0           Es0B9:        ¥ mE97673197EB:       0::1z0:                     ePSRQWNMWj@?M`TL?N                        pI009

  ¡G1B37927IE2H:ks7
                  DE9
                    914/7B41
                       etKW                                                                        AE88EI
                        E:NS_>£7
   pED ¢190:9 0ED80 4E9     =WRC0
                                  >SE: m0I: l2E1C31:9:
                      ePSRQWNMWjefPRks7R9S14/
                                            M@_      e  MNSS_>^=WR>xS<[hN[uSMOhTi?gR
    /01234678902:<=>?@§]W
                        NMWj=OR[MfOew?
                                     eG1B3M 79`
                                               27T
                                                 L
                                                 7
                                                   ?P?
                                                 B41
                                                     SN
                                                     etKW
                                                      M[@[XQ?K[eYE2H:DE9
    Y4E9E6E88EI<Z[UM[T><\W[@SXX                                                   G1Br7021ePSRQWNMWj
                                                                                  etKWNS_>=WR>SN>SR`TU?MN>[MW^[
              aI17:b90cef?M^?ghgi_j
                  AE88EI
              k87l18G34e_SXPQ>j
                  AE88EI                                                                  
                                                              G1Br7021ePSRQWNMWj<h}uSOhig
              m73E880Y188130 enWQ?Xo                          Z[LXOWRfN?etKWNS_>=WR>SefPRRSM@_SR^?N>[MT
                  AE88EI                                      JNM[KWR^[^K[?UN>WT
             A7BCD0ED80FEGHBEI
             JKL?MNO?PMQ?RNSQNTUM?KVKSWX
    ]?RR[QN?N>[MS^^M[TT_??`T

    p20BC:6E2FEG<]>S}Rfh[xuh}uSOhig
    qp40rEs1BE66:
    tR[@T[MW[TUM?KN>[QM[SN?M?UuS^                          
    u[RvwSNQ>R?@?RexMWK[\W^[?v
       xM?K?N[^_Oy>[Z?KSR?UUT
    qA27C1FA0087Bz
    gii{y@[[NT                        y@[[NO?PMM[LXO
    qm197EB18A12s02:|1F
    }~hy@[[NT
    88117
    v}{y@[[NT
    a:402
    iv{y@[[NT                                                                           
    qD0BBIEs0B
    h~hiiy@[[NT                                               ks7914/7B41etKWNS_>=WR>S<h}uSOhig
    azz:                                                      efPRRSM@_e^?@[R_eG1B37927?@S_?PNN>[UXST>WRfeIE2H:DE9
    ~y@[[NT                                               _PNN?RTeMS^x[N[MT?ReIE2H:DE9N@WNN[MvQ?KfPRRSM@_TNSNPo
    qrEF18Y0CC7Bz                                               y>WTy@[[NWTPRSSWXS_X[v
    xMWRQ[TTPf[RW[KSMMW[TSQ`M??`T_SR`WR
    SR?N>[MM?OSX@[^^WRf
    ED0A21B37:                                                                         
    ~gy@[[NT
    rE029E80s0B90                                           GB00941I81eLPR[[NQ>S@XS<guSMhig
    ~gy@[[NT                                               Z[LXOWRfN?eM[WXXOPTSePSRQWNMWjSR^h?N>[MT
                                                              Q>W[UN@WNN[M?UUWQ[MPWX^WRfQX?P^WTR?NTSK[STNSX`WRfS_?PNWN
    higy@WNN[M t_?PN [XL][RN[M y[MKT                            
    xMWSQOL?XWQO ]??`W[T t^TWRU?
88&228788(6256789
79289824)*4)+4,31,10*3-,-                                                                                   02.
0120323104                       56789
7978897879
98!"787##$%&8' 
                                                              89:;<=;>?AB;CCDFGHIJJKLM0NOPQ0GRSOT
                                                              UH6JKIVW45F6LVHH41X0YJ0FZL0V1I4GI[0V\R54XHGM
                                                              Q04H]K5L^_HW54`SSa5JJ5YHGMbbb\5V^4cGIVW02VIaH450WLVaIWX4bbbdefghg
                                                                  i          i          j
                                   ;=>9;?9>                                                 |CC|s
                                   FkmI40cXIVX0              89:;<=;>?AB;CCDFGHIJJKLM0NOPQ0GRSOT
                           FZL0V1I4GI[FWLVV0GYcF/G0\H4HGM5VUH6JKIVW45F6LVHH41X0YJ0FZL0V1I4GI[0V\R54XHGM
                                                              kV\0MlM0I\J0M4YHH2]JH4mH2V5YYXHVK5L^_HGLVWJ5c0Jlna5G0o`ScV
                           fuI4GI[KVHGWKF5i G2M654 p        15m60VKbde

                                                              qr?BB=89>sC>F6LVHH41X0YJ0NOPQ0GRSOT
                                                              UH6JKIVW45FGHIJJKLM0FZL0V1I4GI[0V\R54XHGM
                                                              GLVVIVW0Y0KaG5mtLHM4I5V]0mIW5bnX04^M0JY0KMH0MKbuJ5L\vY0MXIVW\5HMV^4
                                                              M10JHw
                                                                  j
                                                              x>??DF\0VMHJM45GKNk6GRy
                                                              UH6JKIVW45FZL0V1I4GI[
                                                              zmm]lX5VHM4JKY5V\HGIVWYXKuI4GI[MLH{|:}<~|=lcH10LMH4XHa5LV\HG5a
                                                              s|:}<~|=IMH[uI4GI[de

                                                              ;=>9;?9>FkmI40cXIVX0NR`Q0KRSOT
                                                              Fr>?;=:;FWLVV0GYcF/G0\H4HGM5VfuI4GI[KVHGWKF{|:}<~|=


                           `dRTQvR`Q0KRSOT
                                                          j


                                    nYHH4K5LGGH6JK




                                                                                        j
                                                              89:;<=;>?AB;CCDFGHIJJKLM0NOPQ0GRSOT
                                                              UH6JKIVW45F6LVHH41X0YJ0FZL0V1I4GI[0V\R54XHGM
                                                              VJHMMlmIMMH\M5mH4XIVW]K5L^GH4XH5VH4G5JJIVWmH]mKaGIHV\bz0_H0VI1H\0Kb


                                                                                        /012454567

88&228788(6256789
79289824)*4)+4,31,10*3-,-                                                                             32.
0120323104                       56789
7978897879
98!"787##$%&8' 




88&228788(6256789
79289824)*4)+4,31,10*3-,-                                                               .2.
   EXHIBIT X

REDACTED IN ITS
   ENTIRETY
   EXHIBIT Y

REDACTED IN ITS
   ENTIRETY
   EXHIBIT Z

REDACTED IN ITS
   ENTIRETY
  EXHIBIT AA

REDACTED IN ITS
   ENTIRETY
  EXHIBIT BB

REDACTED IN ITS
   ENTIRETY
